UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Stock Index Fund July 31, 2017 (Unaudited) Common Stocks - 98.6% Shares Value ($) Australia - 7.1% AGL Energy 27,149 523,433 Alumina 90,532 137,609 Amcor 46,575 571,568 AMP 119,496 515,267 APA Group 45,190 311,630 Aristocrat Leisure 22,606 366,217 ASX 8,086 338,318 Aurizon Holdings 85,479 343,284 AusNet Services 72,030 94,215 Australia & New Zealand Banking Group 119,393 2,830,092 Bank of Queensland 16,881 162,733 Bendigo & Adelaide Bank 20,921 186,113 BHP Billiton 130,542 2,699,609 BlueScope Steel 20,308 214,128 Boral 50,759 281,002 Brambles 65,384 483,319 Caltex Australia 10,982 273,584 Challenger 23,612 242,731 CIMIC Group 4,044 134,002 Coca-Cola Amatil 22,091 145,624 Cochlear 2,328 266,044 Commonwealth Bank of Australia 70,589 4,728,334 Computershare 19,692 221,653 Crown Resorts 16,014 162,958 CSL 18,473 1,862,078 Dexus 40,447 303,514 Domino's Pizza Enterprises 2,506 106,876 Flight Centre Travel Group 2,140 74,472 Fortescue Metals Group 62,149 285,388 Goodman Group 71,675 456,426 GPT Group 73,335 281,020 Harvey Norman Holdings 21,349 74,636 Healthscope 74,351 123,720 Incitec Pivot 69,755 178,573 Insurance Australia Group 97,973 522,784 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Australia - 7.1% (continued) James Hardie Industries-CDI 18,915 289,929 LendLease Group 21,737 293,015 Macquarie Group 13,224 908,013 Medibank Private 115,899 252,196 Mirvac Group 150,475 261,225 National Australia Bank 109,822 2,631,335 Newcrest Mining 30,798 497,696 Oil Search 57,186 303,772 Orica 15,372 244,599 Origin Energy 70,777 a 391,821 Qantas Airways 18,369 78,178 QBE Insurance Group 55,136 522,689 Ramsay Health Care 5,670 320,151 REA Group 2,402 132,629 Rio Tinto 17,681 930,586 Santos 74,951 a 203,267 Scentre Group 222,910 736,495 SEEK 13,743 188,004 Sonic Healthcare 16,995 303,055 South32 219,113 510,095 Stockland 100,018 336,060 Suncorp Group 51,741 591,503 Sydney Airport 46,218 248,838 Tabcorp Holdings 30,122 100,728 Tatts Group 49,555 158,576 Telstra 171,658 563,038 TPG Telecom 14,383 64,551 Transurban Group 85,157 777,313 Treasury Wine Estates 30,068 292,983 Vicinity Centres 137,818 303,200 Wesfarmers 45,774 1,491,500 Westfield 81,220 499,016 Westpac Banking 136,622 3,477,850 Woodside Petroleum 31,615 737,768 Woolworths 52,656 1,124,732 Austria - .3% ANDRITZ 3,175 194,580 Erste Group Bank 12,469 a 518,324 OMV 6,042 342,032 Common Stocks - 98.6% (continued) Shares Value ($) Austria - .3% (continued) Raiffeisen Bank International 5,860 a 172,871 Voestalpine 4,531 229,892 Belgium - 1.2% Ageas 7,979 359,543 Anheuser-Busch InBev 31,189 3,758,601 Colruyt 2,524 141,567 Groupe Bruxelles Lambert 3,239 332,320 KBC Group 10,453 866,196 Proximus 6,406 225,189 Solvay 2,982 428,199 Telenet Group Holding 2,038 a 142,318 UCB 5,232 381,279 Umicore 3,912 314,353 China - .0% Yangzijiang Shipbuilding Holdings 91,000 Denmark - 1.8% AP Moller - Maersk, Cl. A 154 321,617 AP Moller - Maersk, Cl. B 270 589,661 Carlsberg, Cl. B 4,315 479,769 Chr. Hansen Holding 4,149 334,179 Coloplast, Cl. B 4,922 423,078 Danske Bank 30,106 1,219,623 DONG Energy 5,756 b 277,527 DSV 7,672 495,326 Genmab 2,302 a 523,627 H Lundbeck A/S 2,420 145,418 ISS 6,826 280,005 Novo Nordisk, Cl. B 74,114 3,162,874 Novozymes, Cl. B 9,311 430,109 Pandora 4,591 528,361 TDC 33,595 207,220 Tryg 3,988 89,952 Vestas Wind Systems 9,216 900,732 William Demant Holding 4,877 a 129,722 Finland - 1.0% Elisa 6,022 247,869 Fortum 19,062 311,856 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Finland - 1.0% (continued) Kone, Cl. B 13,894 723,862 Metso 4,971 158,179 Neste 5,198 225,398 Nokia 238,076 1,516,264 Nokian Renkaat 4,816 196,576 Orion, Cl. B 4,244 214,677 Sampo, Cl. A 18,573 1,016,443 Stora Enso, Cl. R 22,540 301,515 UPM-Kymmene 21,468 584,770 Wartsila 5,989 398,090 France - 10.1% Accor 7,311 339,785 Aeroports de Paris 1,220 206,597 Air Liquide 15,788 1,938,130 Airbus 23,539 1,967,296 Alstom 5,912 211,953 Altice, Cl. A 15,427 a 380,863 Altice, Cl. B 3,963 a 98,050 Arkema 2,916 332,009 Atos 3,854 586,034 AXA 78,838 2,329,470 BNP Paribas 45,695 3,546,915 Bollore 38,721 179,684 Bouygues 8,649 371,100 Bureau Veritas 11,441 260,651 Capgemini 6,695 729,147 Carrefour 22,631 543,981 Casino Guichard Perrachon 2,041 124,527 Cie de Saint-Gobain 20,699 1,148,964 Cie Generale des Etablissements Michelin 7,085 959,076 CNP Assurances 6,982 168,611 Credit Agricole 46,593 819,076 Danone 24,353 1,818,821 Dassault Aviation 93 139,416 Dassault Systemes 5,236 513,782 Edenred 8,683 228,192 Eiffage 2,922 283,123 Electricite de France 21,516 218,334 Engie 69,509 1,119,480 Common Stocks - 98.6% (continued) Shares Value ($) France - 10.1% (continued) Essilor International 8,595 1,089,713 Eurazeo 1,483 121,047 Eutelsat Communications 6,845 185,480 Fonciere Des Regions 1,331 128,619 Gecina 1,784 269,477 Groupe Eurotunnel 19,532 216,467 Hermes International 1,294 655,624 ICADE 1,543 132,556 Iliad 1,135 281,688 Imerys 1,513 131,125 Ingenico Group 2,382 249,891 Ipsen 1,317 168,768 JCDecaux 3,359 119,510 Kering 3,059 1,070,074 Klepierre 9,148 372,260 Lagardere 4,384 144,016 Legrand 10,721 741,182 L'Oreal 10,232 2,120,917 LVMH Moet Hennessy Louis Vuitton 11,405 2,871,704 Natixis 36,653 266,543 Orange 80,742 1,359,177 Pernod Ricard 8,816 1,223,662 Peugeot 19,489 419,546 Publicis Groupe 8,508 643,685 Remy Cointreau 990 113,996 Renault 7,335 661,308 Rexel 12,502 198,096 Safran 12,644 1,196,386 Sanofi 47,384 4,527,827 Schneider Electric 22,832 a 1,793,337 SCOR 6,634 279,695 SEB 924 164,457 Societe BIC 1,212 142,142 Societe Generale 31,248 1,834,767 Sodexo 3,822 451,678 Suez 14,618 264,416 Thales 4,298 476,182 Total 95,486 4,856,025 Unibail-Rodamco 4,128 1,032,806 Valeo 9,814 680,105 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) France - 10.1% (continued) Veolia Environnement 19,068 430,121 Vinci 20,666 1,852,929 Vivendi 42,839 992,446 Wendel 1,242 187,019 Zodiac Aerospace 8,639 246,978 Germany - 8.8% adidas 7,671 1,752,614 Allianz 18,710 3,986,789 Axel Springer 1,985 126,280 BASF 37,595 3,586,643 Bayer 33,869 4,296,071 Bayerische Motoren Werke 13,715 1,261,681 Beiersdorf 4,077 447,401 Brenntag 6,419 364,324 Commerzbank 43,977 a 576,823 Continental 4,569 1,030,370 Covestro 4,583 b 356,011 Daimler 39,138 2,746,990 Deutsche Bank 84,303 1,505,945 Deutsche Boerse 7,923 829,217 Deutsche Lufthansa 10,331 222,277 Deutsche Post 40,206 1,561,139 Deutsche Telekom 132,970 2,431,188 Deutsche Wohnen-BR 14,637 580,202 E.ON 88,424 875,405 Evonik Industries 7,030 239,676 Fraport Frankfurt Airport Services Worldwide 1,702 170,494 Fresenius & Co. 17,023 1,439,440 Fresenius Medical Care & Co. 8,943 844,712 GEA Group 7,619 309,769 Hannover Rueck 2,568 324,367 HeidelbergCement 6,135 608,750 Henkel & Co. 4,299 541,484 HOCHTIEF 849 151,761 HUGO BOSS 2,589 195,323 Infineon Technologies 47,095 1,024,980 Innogy 5,409 b 227,216 K+S 8,383 218,273 LANXESS 3,733 288,214 Common Stocks - 98.6% (continued) Shares Value ($) Germany - 8.8% (continued) Linde 7,576 1,451,094 MAN 1,351 149,727 Merck 5,192 570,681 Metro Wholesale & Food Specialist 7,713 a 155,814 Muenchener Rueckversicherungs 6,569 1,411,409 OSRAM Licht 3,299 275,366 ProSiebenSat.1 Media 9,404 376,832 RWE 21,113 a 445,259 SAP 40,249 4,272,948 Siemens 31,330 4,255,886 Symrise 5,137 360,187 Telefonica Deutschland Holding 30,497 157,658 thyssenkrupp 14,540 431,773 TUI 18,252 286,813 United Internet 4,779 291,298 Volkswagen 1,388 218,451 Vonovia 19,476 789,770 Zalando 4,413 a,b 197,549 Hong Kong - 3.4% AIA Group 493,600 3,889,625 ASM Pacific Technology 10,300 133,451 Bank of East Asia 49,550 212,199 BOC Hong Kong Holdings 148,500 731,017 Cheung Kong Property Holdings 107,975 874,356 CK Hutchison Holdings 109,975 1,448,818 CK Infrastructure Holdings 28,000 261,151 CLP Holdings 68,288 727,835 First Pacific 84,250 63,100 Galaxy Entertainment Group 94,277 583,589 Hang Lung Group 36,000 136,887 Hang Lung Properties 84,000 209,279 Hang Seng Bank 30,700 668,177 Henderson Land Development 46,198 267,341 HK Electric Investments 106,500 b 101,035 HKT Trust 146,660 192,272 Hong Kong & China Gas 337,240 638,143 Hong Kong Exchanges & Clearing 47,500 1,354,919 Hongkong Land Holdings 49,900 375,248 Hysan Development 27,000 130,665 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Hong Kong - 3.4% (continued) Jardine Matheson Holdings 8,946 570,844 Jardine Strategic Holdings 9,200 375,360 Kerry Properties 28,500 99,977 Li & Fung 251,200 91,979 Link REIT 90,000 731,679 Melco Resorts & Entertainment, ADR 9,830 198,566 MTR 59,500 343,937 New World Development 236,048 319,131 NWS Holdings 64,918 124,337 PCCW 167,000 94,075 Power Assets Holdings 56,000 554,924 Shangri-La Asia 49,000 79,672 Sino Land 127,730 210,954 SJM Holdings 78,530 78,623 Sun Hung Kai Properties 58,699 909,328 Swire Pacific, Cl. A 21,000 209,441 Swire Properties 48,800 168,690 Techtronic Industries 59,865 266,337 WH Group 337,000 b 316,256 Wharf Holdings 50,311 428,018 Wheelock & Co. 34,000 256,389 Yue Yuen Industrial Holdings 33,300 137,492 Ireland - .5% Bank of Ireland Group 36,520 a 304,787 CRH 33,995 1,195,020 DCC 3,616 317,984 Kerry Group, Cl. A 6,378 573,147 Paddy Power Betfair 3,314 332,051 Ryanair Holdings 3,900 a 82,015 Israel - .6% Azrieli Group 1,603 87,549 Bank Hapoalim 46,011 318,734 Bank Leumi Le-Israel 59,125 284,066 Bezeq The Israeli Telecommunication Corporation 79,342 117,746 Check Point Software Technologies 5,510 a 582,848 Elbit Systems 962 121,612 Frutarom Industries 1,569 111,113 Israel Chemicals 17,611 84,117 Common Stocks - 98.6% (continued) Shares Value ($) Israel - .6% (continued) Israel Discount Bank, Cl. A 1 a 2 Mizrahi Tefahot Bank 6,222 112,428 Mobileye 8,068 a 510,704 NICE 2,452 182,183 Taro Pharmaceutical Industries 636 a 72,714 Teva Pharmaceutical Industries, ADR 36,876 1,186,301 Italy - 2.4% Assicurazioni Generali 50,959 924,783 Atlantia 18,448 561,036 CNH Industrial 42,337 491,160 Enel 331,088 1,890,722 Eni 103,543 1,638,812 Ferrari 4,926 519,576 Fiat Chrysler Automobiles 42,806 a 516,871 GEDI Gruppo Editoriale 2,071 a 1,929 Intesa Sanpaolo 514,279 1,772,830 Intesa Sanpaolo-RSP 38,108 121,803 Leonardo 17,321 302,032 Luxottica Group 7,051 407,915 Mediobanca 24,647 257,195 Poste Italiane 21,336 b 157,102 Prysmian 8,403 269,078 Recordati 3,658 156,325 Saipem 25,093 a 102,779 Snam 94,247 445,831 STMicroelectronics 26,057 445,110 Telecom Italia 481,732 a 496,422 Telecom Italia-RSP 232,484 190,861 Tenaris 18,307 290,185 Terna Rete Elettrica Nazionale 58,277 332,937 UniCredit 81,590 a 1,607,190 UnipolSai 48,164 111,581 Japan - 23.0% ABC-Mart 1,500 85,582 Acom 15,500 a 66,080 Aeon 24,000 361,921 AEON Financial Service 5,160 112,378 AEON Mall 4,480 85,378 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Japan - 23.0% (continued) Air Water 5,500 106,912 Aisin Seiki 7,300 380,743 Ajinomoto 21,900 440,801 Alfresa Holdings 7,600 140,081 Alps Electric 7,700 210,232 Amada Holdings 13,900 158,990 ANA Holdings 43,000 147,630 Aozora Bank 47,959 184,449 Asahi Glass 8,560 361,050 Asahi Group Holdings 15,500 632,541 Asahi Kasei 51,900 595,288 Asics 5,900 107,409 Astellas Pharma 87,995 1,123,833 Bandai Namco Holdings 8,450 293,943 Bank of Kyoto 12,000 115,162 Benesse Holdings 3,200 122,636 Bridgestone 26,200 1,106,748 Brother Industries 9,400 240,446 CALBEE 3,500 145,245 Canon 43,217 1,504,137 Casio Computer 7,200 118,079 Central Japan Railway 6,000 966,030 Chiba Bank 29,000 208,336 Chubu Electric Power 26,700 350,930 Chugai Pharmaceutical 9,128 367,207 Chugoku Bank 7,200 104,495 Chugoku Electric Power 10,400 114,051 Coca-Cola Bottlers Japan 4,900 148,007 Concordia Financial Group 51,000 257,579 Credit Saison 6,200 119,450 CYBERDYNE 4,200 a 57,184 Dai Nippon Printing 21,800 240,651 Daicel 11,800 154,022 Dai-ichi Life Holdings 45,000 780,035 Daiichi Sankyo 22,783 497,632 Daikin Industries 10,200 1,082,498 Daito Trust Construction 2,900 490,326 Daiwa House Industry 22,700 792,528 Daiwa House REIT Investment 63 156,121 Daiwa Securities Group 69,000 398,121 Common Stocks - 98.6% (continued) Shares Value ($) Japan - 23.0% (continued) DeNA 4,300 94,585 Denso 19,100 919,267 Dentsu 8,800 411,883 Disco 1,000 177,514 Don Quijote Holdings 5,000 182,094 East Japan Railway 13,500 1,267,404 Eisai 10,900 585,216 Electric Power Development 6,080 154,034 FamilyMart UNY Holdings 3,617 202,758 FANUC 7,929 1,622,912 Fast Retailing 2,158 648,310 Fuji Electric 23,000 126,845 FUJIFILM Holdings 17,100 628,657 Fujitsu 79,800 596,229 Fukuoka Financial Group 33,000 152,361 Hachijuni Bank 16,500 104,916 Hakuhodo DY Holdings 9,900 139,100 Hamamatsu Photonics 5,500 175,110 Hankyu Hanshin Holdings 9,800 349,794 Hikari Tsushin 900 98,372 Hino Motors 9,600 113,289 Hirose Electric 1,365 186,218 Hiroshima Bank 20,000 85,627 Hisamitsu Pharmaceutical 2,400 112,767 Hitachi 197,900 1,363,552 Hitachi Chemical 4,000 114,109 Hitachi Construction Machinery 4,800 137,802 Hitachi High-Technologies 2,700 99,678 Hitachi Metals 7,900 110,211 Honda Motor 70,359 1,983,544 Hoshizaki 2,200 213,125 Hoya 15,900 897,940 Hulic 11,200 118,355 Idemitsu Kosan 3,600 87,416 IHI 60,000 a 198,104 Iida Group Holdings 5,800 99,170 INPEX 38,700 376,662 Isetan Mitsukoshi Holdings 15,220 148,548 Isuzu Motors 22,900 314,902 ITOCHU 62,300 977,914 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Japan - 23.0% (continued) J Front Retailing 10,900 156,117 Japan Airlines 5,200 168,294 Japan Airport Terminal 1,800 66,779 Japan Exchange Group 20,800 373,757 Japan Post Bank 15,500 199,365 Japan Post Holdings 17,900 225,851 Japan Prime Realty Investment 35 131,593 Japan Real Estate Investment 53 278,353 Japan Retail Fund Investment 100 191,029 Japan Tobacco 44,800 1,558,014 JFE Holdings 21,060 407,370 JGC 9,100 146,019 JSR 8,100 143,125 JTEKT 8,200 117,148 JXTG Holdings 126,726 563,482 Kajima 36,800 321,118 Kakaku.com 5,100 72,028 Kamigumi 9,400 100,783 Kaneka 12,000 96,440 Kansai Electric Power 28,099 377,474 Kansai Paint 9,100 208,917 Kao 20,400 1,242,375 Kawasaki Heavy Industries 59,000 188,380 KDDI 74,363 1,969,613 Keihan Holdings 21,000 136,006 Keikyu 20,000 232,392 Keio 22,000 184,389 Keisei Electric Railway 6,100 167,101 Keyence 3,970 1,837,266 Kikkoman 6,000 183,954 Kintetsu Group Holdings 73,354 281,453 Kirin Holdings 35,300 778,236 Kobe Steel 13,300 a 166,725 Koito Manufacturing 4,500 263,685 Komatsu 38,400 1,032,580 Konami Holdings 3,900 203,411 Konica Minolta 20,200 167,471 Kose 1,300 144,805 Kubota 42,400 738,236 Kuraray 14,500 282,779 Common Stocks - 98.6% (continued) Shares Value ($) Japan - 23.0% (continued) Kurita Water Industries 3,600 102,535 Kyocera 13,400 815,827 Kyowa Hakko Kirin 10,705 194,398 Kyushu Electric Power 18,400 217,973 Kyushu Financial Group 12,400 77,946 Kyushu Railway 5,700 187,941 Lawson 2,100 143,054 LINE 1,800 66,860 Lion 10,000 214,069 LIXIL Group 10,824 278,737 M3 8,100 218,581 Mabuchi Motor 1,900 100,304 Makita 9,600 375,745 Marubeni 66,400 440,458 Marui Group 7,600 103,544 Maruichi Steel Tube 2,000 61,772 Mazda Motor 23,800 359,337 McDonald's Holdings Co. Japan 3,000 122,046 Mebuki Financial Group 41,230 158,944 Medipal Holdings 7,300 133,823 MEIJI Holdings 4,942 394,033 MINEBEA MITSUMI 15,900 262,921 Miraca Holdings 2,200 100,576 MISUMI Group 10,738 266,490 Mitsubishi 61,598 1,339,014 Mitsubishi Chemical Holdings 58,280 491,107 Mitsubishi Electric 78,000 1,210,205 Mitsubishi Estate 52,000 946,184 Mitsubishi Gas Chemical 7,600 176,273 Mitsubishi Heavy Industries 132,700 528,778 Mitsubishi Materials 4,600 154,801 Mitsubishi Motors 28,600 207,019 Mitsubishi Tanabe Pharma 9,500 226,545 Mitsubishi UFJ Financial Group 492,790 3,128,967 Mitsubishi UFJ Lease & Finance 18,700 99,738 Mitsui & Co. 71,000 1,033,652 Mitsui Chemicals 38,000 217,153 Mitsui Fudosan 36,586 841,101 Mitsui OSK Lines 50,000 156,016 Mixi 1,600 88,095 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Japan - 23.0% (continued) Mizuho Financial Group 977,500 1,741,403 MS&AD Insurance Group Holdings 19,657 690,389 Murata Manufacturing 7,800 1,215,511 Nabtesco 4,700 152,837 Nagoya Railroad 38,000 174,412 NEC 104,800 285,183 NEXON 6,700 a 139,476 NGK Insulators 11,400 229,768 NGK Spark Plug 7,726 156,700 NH Foods 7,000 207,311 Nidec 9,800 1,080,938 Nikon 13,460 237,468 Nintendo 4,625 1,572,362 Nippon Building Fund 56 302,236 Nippon Electric Glass 3,417 121,189 Nippon Express 35,000 223,820 Nippon Paint Holdings 6,900 266,311 Nippon Prologis REIT 59 124,427 Nippon Steel & Sumitomo Metal 31,461 773,933 Nippon Telegraph & Telephone 28,200 1,378,729 Nippon Yusen 70,800 a 135,505 Nissan Chemical Industries 5,000 166,674 Nissan Motor 96,600 960,348 Nisshin Seifun Group 8,138 133,757 Nissin Foods Holdings 2,600 163,436 Nitori Holdings 3,300 465,763 Nitto Denko 6,600 590,166 NOK 3,600 82,616 Nomura Holdings 151,300 901,391 Nomura Real Estate Holdings 5,600 111,142 Nomura Real Estate Master Fund 158 224,005 Nomura Research Institute 5,783 216,643 NSK 16,000 207,247 NTT Data 24,500 267,345 NTT DOCOMO 56,000 1,301,900 Obayashi 28,000 337,285 Obic 2,600 162,493 Odakyu Electric Railway 11,600 229,906 Oji Holdings 36,000 184,825 Olympus 12,100 440,120 Common Stocks - 98.6% (continued) Shares Value ($) Japan - 23.0% (continued) Omron 7,800 389,841 Ono Pharmaceutical 17,200 376,935 Oracle Japan 1,600 107,542 Oriental Land 9,000 652,601 ORIX 55,200 876,981 Osaka Gas 77,000 308,363 OTSUKA 1,900 124,604 Otsuka Holdings 15,700 692,113 Panasonic 89,195 1,230,583 Park24 3,800 96,168 Pola Orbis Holdings 4,000 111,207 Rakuten 38,600 471,974 Recruit Holdings 45,900 794,803 Resona Holdings 88,900 458,350 Ricoh 29,200 274,665 Rinnai 1,400 130,800 Rohm 3,600 279,196 Ryohin Keikaku 1,000 255,794 Sankyo 1,500 49,254 Santen Pharmaceutical 14,600 206,197 SBI Holdings 8,830 126,469 Secom 8,600 645,673 Sega Sammy Holdings 7,484 100,945 Seibu Holdings 7,500 131,026 Seiko Epson 11,800 311,577 Sekisui Chemical 17,100 315,182 Sekisui House 24,500 424,797 Seven & i Holdings 30,460 1,228,126 Seven Bank 26,000 103,061 Sharp 66,000 a 232,283 Shimadzu 10,200 200,956 Shimamura 1,000 124,450 Shimano 3,100 454,968 Shimizu 22,000 232,682 Shin-Etsu Chemical 15,900 1,458,107 Shinsei Bank 69,000 113,910 Shionogi & Co. 12,000 641,771 Shiseido 15,300 541,249 Shizuoka Bank 22,400 200,136 Showa Shell Sekiyu 8,500 92,598 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Japan - 23.0% (continued) SMC 2,300 732,487 SoftBank Group 33,600 2,730,181 Sohgo Security Services 2,600 110,254 Sompo Holdings 14,570 572,518 Sony 51,280 2,111,762 Sony Financial Holdings 7,000 121,339 Stanley Electric 5,500 182,094 Start Today 7,200 203,438 Subaru 25,600 927,447 Sumitomo 47,700 645,331 Sumitomo Chemical 64,000 376,180 Sumitomo Dainippon Pharma 6,900 96,886 Sumitomo Electric Industries 30,400 492,902 Sumitomo Heavy Industries 21,000 153,531 Sumitomo Metal Mining 21,000 317,824 Sumitomo Mitsui Financial Group 54,500 2,073,813 Sumitomo Mitsui Trust Holdings 13,764 506,139 Sumitomo Realty & Development Co. 15,000 454,851 Sumitomo Rubber Industries 7,800 135,560 Sundrug 3,000 111,842 Suntory Beverage & Food 6,000 294,435 Suruga Bank 7,200 173,853 Suzuken 3,212 107,363 Suzuki Motor 14,200 673,645 Sysmex 6,400 366,892 T&D Holdings 23,400 346,399 Taiheiyo Cement 54,000 203,275 Taisei 42,000 402,304 Taisho Pharmaceutical Holdings 1,500 112,522 Taiyo Nippon Sanso 6,000 69,554 Takashimaya 12,000 109,937 Takeda Pharmaceutical 29,000 1,534,110 TDK 5,100 367,772 Teijin 8,400 168,998 Terumo 13,300 503,674 THK 5,100 156,130 Tobu Railway 40,000 211,892 Toho 4,700 169,463 Toho Gas 16,000 108,413 Tohoku Electric Power 19,100 260,222 Common Stocks - 98.6% (continued) Shares Value ($) Japan - 23.0% (continued) Tokio Marine Holdings 27,500 1,158,669 Tokyo Electric Power 62,872 a 266,897 Tokyo Electron 6,500 918,296 Tokyo Gas 81,000 429,889 Tokyo Tatemono 8,500 115,806 Tokyu 22,910 337,275 Tokyu Fudosan Holdings 21,900 131,505 Toppan Printing 23,000 243,258 Toray Industries 60,500 547,131 Toshiba 171,000 a 381,568 Tosoh 21,000 250,488 TOTO 5,400 217,724 Toyo Seikan Group Holdings 7,100 116,503 Toyo Suisan Kaisha 3,400 123,670 Toyoda Gosei 2,400 56,819 Toyota Industries 6,400 344,251 Toyota Motor 106,955 6,047,961 Toyota Tsusho 8,900 286,589 Trend Micro 4,800 240,337 Tsuruha Holdings 1,500 157,558 Unicharm 16,700 428,615 United Urban Investment 116 172,982 USS 9,100 183,824 West Japan Railway 6,600 474,024 Yahoo! Japan 55,100 249,898 Yakult Honsha 3,700 252,383 Yamada Denki 28,600 152,800 Yamaguchi Financial Group 7,000 82,480 Yamaha 7,300 258,243 Yamaha Motor 11,200 282,426 Yamato Holdings 14,000 281,283 Yamazaki Baking 5,900 118,487 Yaskawa Electric 9,800 263,212 Yokogawa Electric 9,500 160,193 Yokohama Rubber 4,500 90,943 Luxembourg - .2% ArcelorMittal 27,013 a 709,749 Eurofins Scientific 427 237,778 RTL Group 1,680 130,872 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Luxembourg - .2% (continued) SES 14,758 347,225 Macau - .1% MGM China Holdings 40,000 78,763 Sands China 100,213 465,090 Wynn Macau 70,400 152,683 Mexico - .0% Fresnillo 9,224 Netherlands - 3.6% ABN AMRO Group 15,473 b 437,957 Aegon 69,469 389,722 AerCap Holdings 6,102 a 299,608 Akzo Nobel 10,495 949,438 ASML Holding 15,164 2,300,432 Boskalis Westminster 3,784 135,392 EXOR 4,572 273,863 Gemalto 3,085 157,256 Heineken 9,582 1,000,124 Heineken Holding 4,253 417,929 ING Groep 157,728 2,952,942 Koninklijke Ahold Delhaize 53,148 1,088,139 Koninklijke DSM 7,429 548,596 Koninklijke KPN 141,432 512,995 Koninklijke Philips 37,857 1,451,109 Koninklijke Vopak 2,912 138,802 NN Group 12,082 490,437 NXP Semiconductors 13,976 a 1,541,972 QIAGEN 8,524 a 280,521 Randstad Holding 4,812 290,404 RELX 39,882 839,432 Unilever 66,693 3,892,280 Wolters Kluwer 12,152 541,110 New Zealand - .2% Auckland International Airport 36,928 193,021 Contact Energy 31,118 125,261 Fletcher Building 27,941 167,659 Mercury NZ 29,098 76,047 Meridian Energy 52,186 112,872 Common Stocks - 98.6% (continued) Shares Value ($) New Zealand - .2% (continued) Ryman Healthcare 16,781 111,154 Spark New Zealand 75,655 213,063 Norway - .7% DNB 39,204 770,832 Gjensidige Forsikring 8,353 144,690 Marine Harvest 15,623 a 291,087 Norsk Hydro 54,441 351,384 Orkla 33,180 341,807 Schibsted, Cl. A 3,036 77,494 Schibsted, Cl. B 3,578 83,729 Statoil 46,984 880,780 Telenor 30,962 619,409 Yara International 7,257 289,160 Portugal - .2% Banco Espirito Santo 118,053 a,c 14 Energias de Portugal 98,986 351,538 Galp Energia 20,908 335,126 Jeronimo Martins 10,446 205,584 Singapore - 1.3% Ascendas Real Estate Investment Trust 97,433 194,125 CapitaLand 106,800 290,811 CapitaLand Commercial Trust 73,200 92,908 CapitaLand Mall Trust 103,800 153,959 City Developments 17,000 141,254 ComfortDelGro 93,200 158,870 DBS Group Holdings 72,888 1,162,852 Genting Singapore 251,927 216,577 Global Logistic Properties 102,643 250,709 Golden Agri-Resources 278,440 81,160 Hutchison Port Holdings Trust 214,800 102,030 Jardine Cycle & Carriage 4,113 122,496 Keppel 60,800 287,590 Oversea-Chinese Banking 126,787 1,062,835 SATS 27,600 98,371 Sembcorp Industries 43,254 103,096 Singapore Airlines 24,033 184,262 Singapore Exchange 35,400 197,748 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Singapore - 1.3% (continued) Singapore Press Holdings 69,075 148,329 Singapore Technologies Engineering 58,600 163,024 Singapore Telecommunications 333,851 978,038 StarHub 26,918 54,227 Suntec Real Estate Investment Trust 99,000 138,804 United Overseas Bank 53,963 955,298 UOL Group 21,111 122,913 Wilmar International 67,000 165,133 South Africa - .1% Mondi 14,634 Spain - 3.5% Abertis Infraestructuras 28,240 557,953 ACS Actividades de Construccion y Servicios 9,754 374,403 Aena 2,791 b 545,982 Amadeus IT Group 17,697 1,090,638 Banco Bilbao Vizcaya Argentaria 271,728 2,461,102 Banco de Sabadell 220,431 493,970 Banco Santander 60,211 a 411,557 Banco Santander 596,738 4,078,847 Bankia SA 42,139 213,603 Bankinter 29,130 284,079 CaixaBank 147,503 771,093 Distribuidora Internacional de Alimentacion 27,654 186,697 Enagas 9,056 256,058 Endesa 13,393 317,250 Ferrovial 20,012 432,226 Gas Natural SDG 14,848 347,849 Grifols 12,730 357,981 Iberdrola 5,045 39,799 Iberdrola 237,126 1,870,644 Inditex 44,213 1,758,073 Mapfre 40,366 150,571 Red Electrica 17,696 379,586 Repsol 50,093 839,687 Siemens Gamesa Renewable Energy 8,568 140,477 Telefonica 183,994 2,082,277 Sweden - 2.8% Alfa Laval 11,798 263,613 Common Stocks - 98.6% (continued) Shares Value ($) Sweden - 2.8% (continued) Assa Abloy, Cl. B 41,684 893,177 Atlas Copco, Cl. A 27,010 978,861 Atlas Copco, Cl. B 15,710 509,021 Boliden 11,384 357,574 Electrolux, Ser. B 9,785 334,739 Ericsson, Cl. B 127,845 830,522 Essity, Cl. B 25,343 a 734,821 Getinge, Cl. B 8,415 146,125 Hennes & Mauritz, Cl. B 38,206 996,106 Hexagon, Cl. B 10,410 514,453 Husqvarna, Cl. B 17,528 178,345 ICA Gruppen 3,218 128,978 Industrivarden, Cl. C 6,910 167,748 Investor, Cl. B 18,963 899,555 Kinnevik, Cl. B 9,274 284,866 L E Lundbergforetagen, Cl. B 1,556 122,475 Lundin Petroleum 7,919 a 180,178 Millicom International Cellular, SDR 2,847 178,427 Nordea Bank 122,911 1,551,268 Sandvik 45,912 723,897 Securitas, Cl. B 13,749 229,042 Skandinaviska Enskilda Banken, Cl. A 61,080 773,921 Skanska, Cl. B 14,100 320,637 SKF, Cl. B 15,606 310,427 Svenska Handelsbanken, Cl. A 63,511 945,530 Swedbank, Cl. A 36,390 950,112 Swedish Match 7,707 271,098 Tele2, Cl. B 14,711 175,101 Telia 107,343 504,554 Volvo, Cl. B 64,376 1,093,957 Switzerland - 8.6% ABB 81,399 1,910,913 Adecco Group 6,546 499,607 Baloise Holding 2,039 327,691 Barry Callebaut 92 a 131,204 Cie Financiere Richemont 21,194 1,800,597 Coca-Cola HBC 7,609 a 230,101 Credit Suisse Group 95,592 a 1,471,026 Dufry 1,417 a 225,823 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Switzerland - 8.6% (continued) EMS-Chemie Holding 349 a 242,905 Geberit 1,487 715,396 Givaudan 387 770,438 Glencore 496,712 a 2,189,892 Julius Baer Group 9,021 a 510,315 Kuehne + Nagel International 2,283 397,598 LafargeHolcim 18,926 a 1,132,291 Lindt & Spruengli 4 272,651 Lindt & Spruengli-PC 41 233,420 Lonza Group 3,001 a 713,822 Nestle 127,055 10,735,192 Novartis 91,125 7,765,345 Pargesa Holding-BR 1,256 100,277 Partners Group Holding 711 461,769 Roche Holding 28,668 7,260,761 Schindler Holding 876 184,268 Schindler Holding-PC 1,697 366,094 SGS 226 499,703 Sika-BR 87 599,674 Sonova Holding 2,243 363,955 Straumann Holding 340 192,161 Swatch Group 2,074 159,794 Swatch Group-BR 1,243 493,498 Swiss Life Holding 1,305 a 476,410 Swiss Prime Site 2,854 a 257,523 Swiss Re 13,460 1,298,045 Swisscom 1,069 522,588 UBS Group 148,877 a 2,589,701 Vifor Pharma AG 1,950 208,320 Zurich Insurance Group 6,119 1,865,537 United Arab Emirates - .0% Mediclinic International 14,249 United Kingdom - 17.1% 3i Group 38,886 480,226 Aberdeen Asset Management 39,934 173,557 Admiral Group 7,739 211,160 Anglo American 55,109 a 910,703 Antofagasta 16,439 205,184 Ashtead Group 20,215 434,482 Common Stocks - 98.6% (continued) Shares Value ($) United Kingdom - 17.1% (continued) Associated British Foods 14,718 575,577 AstraZeneca 51,783 3,121,656 Auto Trader Group 40,948 b 206,761 Aviva 168,432 1,197,816 Babcock International Group 10,761 119,903 Bae Systems 131,874 1,046,578 Barclays 688,145 1,843,116 Barratt Developments 40,982 332,811 Berkeley Group Holdings 5,436 250,742 BHP Billiton 86,121 1,565,795 BP 801,382 4,713,639 British American Tobacco 94,249 5,861,340 British Land 39,207 315,810 BT Group 344,988 1,426,981 Bunzl 13,569 409,619 Burberry Group 18,203 410,932 Capita 27,747 241,073 Carnival 7,679 518,742 Centrica 230,787 604,433 Cobham 105,437 184,604 Coca-Cola European Partners 9,069 a 394,381 Compass Group 64,433 1,374,659 ConvaTec Group 41,363 b 169,563 Croda International 5,464 266,813 Diageo 102,404 3,308,215 Direct Line Insurance Group 56,151 277,525 Dixons Carphone 41,243 146,379 easyJet 7,273 118,607 Experian 38,398 763,481 Ferguson 10,574 631,577 G4S 60,183 261,085 GKN 71,502 303,302 GlaxoSmithKline 201,359 4,023,620 Hammerson 32,066 243,059 Hargreaves Lansdown 10,863 197,791 Hikma Pharmaceuticals 5,866 109,283 HSBC Holdings 810,300 8,093,164 IMI 11,426 181,358 Imperial Brands 38,861 1,599,725 Inmarsat 19,351 197,998 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) United Kingdom - 17.1% (continued) InterContinental Hotels Group 7,426 420,427 International Consolidated Airlines Group 26,868 205,500 Intertek Group 6,547 371,525 Intu Properties 34,945 117,710 Investec 26,558 201,834 ITV 146,301 333,941 J Sainsbury 63,395 204,759 Johnson Matthey 8,082 299,641 Kingfisher 90,842 352,859 Land Securities Group 31,892 429,620 Legal & General Group 248,050 878,412 Lloyds Banking Group 2,910,745 2,518,559 London Stock Exchange Group 12,684 627,238 Marks & Spencer Group 69,648 296,081 Meggitt 32,324 214,521 Merlin Entertainments 31,172 b 193,015 National Grid 140,204 1,732,942 Next 5,992 312,281 Old Mutual 198,244 513,972 Pearson 32,788 284,438 Persimmon 12,280 405,704 Petrofac 10,050 59,272 Provident Financial 6,223 169,303 Prudential 104,887 2,557,409 Randgold Resources 3,786 352,665 Reckitt Benckiser Group 27,173 2,641,939 RELX 43,487 947,864 Rio Tinto 50,253 2,333,895 Rolls-Royce Holdings 68,772 a 805,752 Royal Bank of Scotland Group 142,274 a 466,663 Royal Dutch Shell, Cl. A 180,475 5,079,074 Royal Dutch Shell, Cl. B 153,383 4,355,080 Royal Mail 35,349 188,004 RSA Insurance Group 40,705 350,433 Sage Group 43,497 386,808 Schroders 5,179 235,403 Segro 41,985 291,932 Severn Trent 9,605 283,872 Shire 36,715 2,064,105 Sky 42,612 542,545 Common Stocks - 98.6% (continued) Shares Value ($) United Kingdom - 17.1% (continued) Smith & Nephew 35,854 624,436 Smiths Group 16,473 333,624 SSE 42,272 769,119 St. James's Place 21,386 343,397 Standard Chartered 133,984 a 1,496,784 Standard Life 82,099 472,715 Tate & Lyle 19,675 174,446 Taylor Wimpey 132,556 332,999 Tesco 340,604 a 782,843 Travis Perkins 10,350 207,295 Unilever 52,501 2,993,496 United Utilities Group 27,251 322,696 Vodafone Group 1,089,114 3,190,090 Weir Group 8,871 214,659 Whitbread 7,610 386,364 WM Morrison Supermarkets 88,115 279,487 Worldpay Group 80,655 b 393,740 WPP 53,092 1,082,967 Total Common Stocks (cost $435,811,614) Preferred Stocks - .5% Germany - .5% Bayerische Motoren Werke 2,084 166,155 Fuchs Petrolub 2,998 178,161 Henkel & Co. 7,405 1,049,730 Porsche Automobil Holding 6,372 364,975 Schaeffler 6,779 94,614 Volkswagen 7,491 1,153,703 Total Preferred Stocks (cost $2,052,107) Principal Short-Term Investments - .0% Amount ($) Value ($) U.S. Treasury Bills 1.07%, 12/7/17 (cost $154,408) 155,000 d Other Investment - .1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $359,149) 359,149 e STATEMENT OF INVESTMENTS (Unaudited) (continued) Total Investments (cost $438,377,278) % Cash and Receivables (Net) .8 % Net Assets % ADR—American Depository Receipt BR—Bearer Certificate CDI—Chess Depository Interest PC—Participation Certificate REIT—Real Estate Investment Trust RSP—Risparmio (Savings) Shares SDR—Swedish Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, these securities were valued at $3,579,714 or .61% of net assets. c The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At July 31, 2017, the value of this security amounted to $14 or .0% of net assets. d Held by or on behalf of a counterparty for open futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 21.7 Industrials 14.2 Consumer Discretionary 11.9 Consumer Staples 11.4 Health Care 10.3 Materials 7.7 Information Technology 6.0 Energy 4.8 Telecommunication Services 4.2 Real Estate 3.6 Utilities 3.3 Short-Term/Money Market Investments .1 † Based on net assets. See notes to financial statements. STATEMENT OF FINANCIAL FUTURES Dreyfus International Stock Index Fund July 31, 2017 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Futures Long MSCI EAFE Index 41 3,974,745 September 2017 38,904 Gross Unrealized Appreciation See notes to financial statements. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Dreyfus International Stock Index Fund July 31, 2017 (Unaudited) Forward Foreign Currency Unrealized Exchange Foreign Currency Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: Bank of Montreal Japanese Yen, Expiring 8/2/2017 19,629,629 177,800 178,055 (255 ) Norwegian Krone, Expiring 8/2/2017 273,419 34,619 34,774 (155 ) Citigroup Australian Dollar, Expiring 8/1/2017 295,294 236,346 236,235 111 British Pound, Expiring 8/1/2017 335,064 439,558 442,084 (2,526 ) Euro, Expiring 8/1/2017 809,683 951,106 958,499 (7,393 ) Hong Kong Dollars, Expiring 8/1/2017 242,490 31,043 31,045 (2 ) Japanese Yen, Expiring 8/2/2017 69,483,357 626,236 630,263 (4,027 ) Singapore Dollar, Expiring 8/2/2017 46,671 34,388 34,440 (52 ) Swedish Krona, Expiring 8/1/2017 1,365,272 168,258 169,099 (841 ) Swiss Franc, Expiring 8/2/2017 228,751 236,135 236,570 (435 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus International Stock Index Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 574,364,696 - 14 Equity Securities - Foreign Preferred Stocks † 3,007,338 - - Registered Investment Company 359,149 - - U.S. Treasury - 154,430 - Other Financial Instruments: Futures †† 38,904 - - Forward Foreign Currency Exchange Contracts †† - 111 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (15,686 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At July 31, 2017, no exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Equity Securities— Foreign Common Stock ($) Balance as of 10/31/2016 13 Realized gain (loss) - Change in unrealized appreciation (depreciation) 1 Purchases/Issuances - Sales/Dispositions - Transfers into Level 3 - Transfers out of Level 3 - Balance as of 7/31/2017 14 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 7/31/2017 1 NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts ( “forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the NOTES exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At July 31, 2017, accumulated net unrealized appreciation on investments was $139,508,349, consisting of $169,482,649 gross unrealized appreciation and $29,974,300 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus S&P 500 Index Fund July 31, 2017 (Unaudited) Common Stocks - 99.3% Shares Value ($) Automobiles & Components - .7% BorgWarner 24,669 1,153,029 Delphi Automotive 34,220 3,094,172 Ford Motor 488,447 5,480,375 General Motors 170,688 6,141,354 Goodyear Tire & Rubber 30,142 949,774 Harley-Davidson 22,122 a 1,076,678 Banks - 6.4% Bank of America 1,239,266 29,891,096 BB&T 101,592 4,807,333 Citigroup 343,602 23,519,557 Citizens Financial Group 63,395 2,223,897 Comerica 21,025 1,520,318 Fifth Third Bancorp 95,822 2,558,447 Huntington Bancshares 139,286 1,845,540 JPMorgan Chase & Co. 442,338 40,606,628 KeyCorp 135,952 2,452,574 M&T Bank 19,417 3,167,884 People's United Financial 36,330 a 633,595 PNC Financial Services Group 60,806 7,831,813 Regions Financial 147,535 2,154,011 SunTrust Banks 61,066 3,498,471 U.S. Bancorp 197,170 10,406,633 Wells Fargo & Co. 558,647 30,133,419 Zions Bancorporation 24,265 a 1,099,690 Capital Goods - 7.3% 3M 74,337 14,954,374 A.O. Smith 18,327 981,411 Acuity Brands 5,593 a 1,133,421 Allegion 12,650 1,027,686 AMETEK 28,433 1,750,904 Arconic 55,031 1,364,218 Boeing 69,943 16,958,380 Caterpillar 73,254 8,347,293 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Capital Goods - 7.3% (continued) Cummins 19,457 3,266,830 Deere & Co. 36,357 4,663,876 Dover 19,259 1,617,756 Eaton 56,710 4,437,558 Emerson Electric 80,122 4,776,072 Fastenal 36,519 1,568,856 Flowserve 16,439 a 676,136 Fluor 17,036 739,873 Fortive 38,177 2,471,579 Fortune Brands Home & Security 19,734 1,295,932 General Dynamics 35,175 6,905,908 General Electric 1,082,462 27,721,852 Honeywell International 94,832 12,908,532 Illinois Tool Works 38,497 5,416,913 Ingersoll-Rand 32,800 2,882,464 Jacobs Engineering Group 15,424 813,153 Johnson Controls International 116,839 4,550,879 L3 Technologies 9,979 1,746,026 Lockheed Martin 30,891 9,024,188 Masco 40,590 1,547,697 Northrop Grumman 21,551 5,670,715 PACCAR 43,466 2,975,248 Parker-Hannifin 16,549 2,746,803 Pentair 21,610 1,362,943 Quanta Services 18,033 b 608,253 Raytheon 36,170 6,212,921 Rockwell Automation 15,966 2,634,869 Rockwell Collins 20,152 2,146,793 Roper Technologies 12,751 2,964,097 Snap-on 7,361 1,135,066 Stanley Black & Decker 19,041 2,678,878 Textron 33,432 1,642,514 TransDigm Group 5,991 a 1,690,301 United Rentals 10,519 b 1,251,340 United Technologies 92,802 11,003,533 W.W. Grainger 6,730 a 1,122,160 Xylem 21,559 1,223,042 Commercial & Professional Services - .6% Cintas 10,393 1,401,496 Common Stocks - 99.3% (continued) Shares Value ($) Commercial & Professional Services - .6% (continued) Equifax 15,117 2,198,616 IHS Markit 39,379 b 1,837,030 Nielsen Holdings 41,571 1,787,969 Republic Services 29,011 1,863,086 Robert Half International 16,382 741,286 Stericycle 10,518 b 810,727 Verisk Analytics 19,547 b 1,705,671 Waste Management 49,797 3,742,245 Consumer Durables & Apparel - 1.2% Coach 35,150 1,656,971 D.R. Horton 43,481 1,551,837 Garmin 13,983 a 701,807 Hanesbrands 46,794 a 1,072,518 Hasbro 13,809 1,462,097 Leggett & Platt 17,505 843,391 Lennar, Cl. A 25,345 1,329,092 Mattel 42,440 849,649 Michael Kors Holdings 20,870 b 760,503 Mohawk Industries 8,046 b 2,003,374 Newell Brands 59,984 3,162,356 NIKE, Cl. B 164,006 9,684,554 PulteGroup 37,815 923,442 PVH 10,120 1,207,215 Ralph Lauren 7,500 567,375 Under Armour, Cl. A 22,578 a,b 452,012 Under Armour, Cl. C 22,745 a,b 411,912 VF 40,504 2,518,944 Whirlpool 9,395 1,671,183 Consumer Services - 1.8% Carnival 52,036 3,474,964 Chipotle Mexican Grill 3,488 b 1,199,070 Darden Restaurants 14,949 1,253,922 H&R Block 25,872 789,096 Hilton Worldwide Holdings 25,505 1,594,828 Marriott International, Cl. A 38,733 4,035,591 McDonald's 101,475 15,742,831 MGM Resorts International 60,129 1,980,048 Royal Caribbean Cruises 20,993 2,373,679 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Consumer Services - 1.8% (continued) Starbucks 180,442 9,740,259 Wyndham Worldwide 13,110 1,368,291 Wynn Resorts 9,769 1,263,522 Yum! Brands 41,313 3,118,305 Diversified Financials - 5.3% Affiliated Managers Group 6,861 1,274,980 American Express 93,635 7,980,511 Ameriprise Financial 19,484 2,822,842 Bank of New York Mellon 128,162 6,796,431 Berkshire Hathaway, Cl. B 236,364 b 41,356,609 BlackRock 15,178 6,473,872 Capital One Financial 59,315 5,111,767 CBOE Holdings 11,374 1,075,184 Charles Schwab 152,500 6,542,250 CME Group 42,316 5,188,788 Discover Financial Services 47,355 2,885,814 E*TRADE Financial 35,782 b 1,467,062 Franklin Resources 42,791 1,916,181 Goldman Sachs Group 45,884 10,339,042 Intercontinental Exchange 73,457 4,900,316 Invesco 50,332 1,750,044 Leucadia National 42,023 1,093,859 Moody's 20,978 2,761,334 Morgan Stanley 177,749 8,336,428 Nasdaq 14,276 1,061,706 Navient 33,505 494,199 Northern Trust 26,355 2,306,326 Raymond James Financial 15,086 1,255,004 S&P Global 31,850 4,891,841 State Street 44,204 4,121,139 Synchrony Financial 97,247 2,948,529 T. Rowe Price Group 30,875 2,553,980 Energy - 6.0% Anadarko Petroleum 68,905 3,146,891 Andeavor 18,767 b 1,867,880 Apache 46,534 a 2,302,502 Baker Hughes 53,148 1,960,630 Cabot Oil & Gas 58,354 1,451,264 Common Stocks - 99.3% (continued) Shares Value ($) Energy - 6.0% (continued) Chesapeake Energy 93,657 a,b 464,539 Chevron 235,726 25,738,922 Cimarex Energy 12,207 1,208,859 Concho Resources 18,195 b 2,370,081 ConocoPhillips 152,831 6,933,942 Devon Energy 65,057 2,167,049 EOG Resources 71,308 6,784,243 EQT 22,125 1,409,363 Exxon Mobil 527,433 42,215,737 Halliburton 107,019 4,541,886 Helmerich & Payne 13,148 a 665,552 Hess 33,782 1,504,650 Kinder Morgan 240,191 4,907,102 Marathon Oil 107,508 1,314,823 Marathon Petroleum 64,759 3,625,856 National Oilwell Varco 47,019 a 1,537,991 Newfield Exploration 25,274 b 726,122 Noble Energy 56,338 1,628,732 Occidental Petroleum 94,419 5,847,369 ONEOK 47,283 a 2,674,799 Phillips 66 54,390 4,555,163 Pioneer Natural Resources 21,156 3,450,544 Range Resources 22,017 464,779 Schlumberger 172,735 11,849,621 TechnipFMC 58,471 b 1,668,762 Valero Energy 55,552 3,831,421 Williams Cos. 103,407 3,286,274 Food & Staples Retailing - 1.9% Costco Wholesale 54,320 8,610,263 CVS Health 126,995 10,150,710 Kroger 113,906 2,792,975 Sysco 62,656 3,296,959 Walgreens Boots Alliance 105,514 8,511,814 Wal-Mart Stores 184,141 14,729,439 Whole Foods Market 41,634 1,738,636 Food, Beverage & Tobacco - 4.8% Altria Group 240,427 15,620,542 Archer-Daniels-Midland 70,237 2,962,597 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Food, Beverage & Tobacco - 4.8% (continued) British American Tobacco, ADR 100 6,275 Brown-Forman, Cl. B 21,114 1,043,032 Campbell Soup 24,978 1,319,588 Coca-Cola 479,172 21,965,244 Conagra Brands 52,271 1,789,759 Constellation Brands, Cl. A 21,389 4,135,563 Dr Pepper Snapple Group 22,718 2,070,973 General Mills 71,505 3,979,968 Hershey 17,054 1,795,957 Hormel Foods 34,520 a 1,179,548 J.M. Smucker 14,336 1,747,558 Kellogg 30,893 2,100,724 Kraft Heinz 74,636 6,527,665 McCormick & Co. 14,694 1,400,338 Molson Coors Brewing, Cl. B 23,016 2,047,964 Mondelez International, Cl. A 188,879 8,314,454 Monster Beverage 50,269 b 2,651,690 PepsiCo 177,730 20,725,095 Philip Morris International 193,235 22,552,457 Tyson Foods, Cl. A 35,125 2,225,520 Health Care Equipment & Services - 5.7% Abbott Laboratories 215,794 10,612,749 Aetna 41,203 6,358,035 Align Technology 9,400 b 1,571,962 AmerisourceBergen 21,235 1,992,268 Anthem 32,836 6,114,392 Baxter International 61,542 3,722,060 Becton Dickinson & Co. 28,005 5,640,207 Boston Scientific 168,045 b 4,473,358 C.R. Bard 9,199 2,949,199 Cardinal Health 38,721 2,991,584 Centene 21,710 b 1,724,208 Cerner 35,909 b 2,311,462 Cigna 31,918 5,539,688 Cooper 6,138 1,496,874 Danaher 75,394 6,143,857 DaVita 20,061 b 1,299,552 Dentsply Sirona 29,093 1,804,639 Edwards Lifesciences 26,497 b 3,051,924 Common Stocks - 99.3% (continued) Shares Value ($) Health Care Equipment & Services - 5.7% (continued) Envision Healthcare 14,748 b 832,230 Express Scripts Holding 74,783 b 4,684,407 HCA Healthcare 35,513 b 2,853,114 Henry Schein 10,067 b 1,834,308 Hologic 35,554 b 1,571,842 Humana 18,025 4,167,380 IDEXX Laboratories 11,257 b 1,873,840 Intuitive Surgical 4,650 b 4,362,909 Laboratory Corporation of America Holdings 12,659 b 2,011,642 McKesson 26,622 4,309,303 Medtronic 169,604 14,241,648 Patterson 9,780 408,022 Quest Diagnostics 17,296 1,873,330 ResMed 17,685 1,363,867 Stryker 38,809 5,708,804 UnitedHealth Group 119,887 22,995,525 Universal Health Services, Cl. B 10,777 1,194,415 Varian Medical Systems 12,140 b 1,179,037 Zimmer Biomet Holdings 24,884 3,018,927 Household & Personal Products - 1.9% Church & Dwight 30,853 1,646,008 Clorox 15,901 2,122,624 Colgate-Palmolive 109,207 7,884,745 Coty, Cl. A 59,477 1,218,089 Estee Lauder, Cl. A 27,360 2,708,366 Kimberly-Clark 43,941 5,411,774 Procter & Gamble 318,240 28,902,557 Insurance - 2.8% Aflac 49,433 3,942,282 Allstate 44,960 4,091,360 American International Group 109,238 7,149,627 Aon 32,349 a 4,469,661 Arthur J. Gallagher & Co. 22,663 1,332,358 Assurant 7,272 765,523 Chubb 58,287 8,536,714 Cincinnati Financial 18,695 1,423,811 Everest Re Group 5,113 1,341,600 Hartford Financial Services Group 45,800 2,519,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Insurance - 2.8% (continued) Lincoln National 28,490 2,081,479 Loews 34,216 1,665,635 Marsh & McLennan Cos. 63,526 4,953,122 MetLife 134,442 7,394,310 Principal Financial Group 33,870 2,260,823 Progressive 71,678 3,378,184 Prudential Financial 53,685 6,078,753 Torchmark 13,658 1,078,572 Travelers 34,472 4,415,518 Unum Group 28,385 1,422,940 Willis Towers Watson 15,890 2,365,703 XL Group 32,896 1,460,582 Materials - 2.9% Air Products & Chemicals 27,015 3,840,182 Albemarle 14,411 1,668,794 Avery Dennison 11,570 1,075,200 Ball 44,789 1,876,659 CF Industries Holdings 30,353 a 890,861 Dow Chemical 139,734 8,976,512 E.I. du Pont de Nemours & Co. 106,965 8,793,593 Eastman Chemical 17,950 1,492,722 Ecolab 32,685 4,303,634 FMC 16,211 1,238,196 Freeport-McMoRan 166,452 b 2,433,528 International Flavors & Fragrances 9,518 1,267,607 International Paper 50,955 2,801,506 LyondellBasell Industries, Cl. A 41,610 3,748,645 Martin Marietta Materials 7,890 1,786,533 Monsanto 54,176 6,328,840 Mosaic 45,054 1,087,604 Newmont Mining 67,525 2,509,904 Nucor 39,599 2,283,674 Packaging Corporation of America 11,742 1,285,514 PPG Industries 32,494 3,419,994 Praxair 35,134 4,573,041 Sealed Air 23,544 1,024,399 Sherwin-Williams 9,980 3,365,955 Vulcan Materials 16,395 2,018,552 Common Stocks - 99.3% (continued) Shares Value ($) Materials - 2.9% (continued) WestRock 31,286 1,796,442 Media - 3.1% CBS, Cl. B 47,134 3,102,831 Charter Communications, Cl. A 26,616 b 10,431,077 Comcast, Cl. A 588,891 23,820,641 Discovery Communications, Cl. A 20,330 a,b 500,118 Discovery Communications, Cl. C 25,419 b 587,941 DISH Network, Cl. A 28,426 b 1,820,117 Interpublic Group of Companies 50,557 1,092,537 News Corp., Cl. A 48,352 691,917 News Corp., Cl. B 12,999 191,085 Omnicom Group 29,259 2,303,854 Scripps Networks Interactive, Cl. A 11,502 a 1,005,390 Time Warner 95,836 9,815,523 Twenty-First Century Fox, Cl. A 132,471 3,854,906 Twenty-First Century Fox, Cl. B 62,403 1,790,342 Viacom, Cl. B 42,448 1,482,284 Walt Disney 180,377 19,828,844 Pharmaceuticals, Biotechnology & Life Sciences - 8.6% AbbVie 197,463 13,804,638 Agilent Technologies 39,405 2,356,025 Alexion Pharmaceuticals 27,631 b 3,794,842 Allergan 41,495 10,470,433 Amgen 91,265 15,926,655 Biogen 26,704 b 7,733,211 Bristol-Myers Squibb 205,280 11,680,432 Celgene 97,114 b 13,150,207 Eli Lilly & Co. 120,203 9,935,980 Gilead Sciences 161,850 12,315,166 Illumina 17,955 b 3,121,477 Incyte 21,241 b 2,831,213 Johnson & Johnson 335,457 44,521,853 Merck & Co. 340,489 21,750,437 Mettler-Toledo International 3,210 b 1,839,587 Mylan 56,385 b 2,198,451 PerkinElmer 14,621 962,500 Perrigo 17,617 a 1,319,866 Pfizer 742,398 24,617,918 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 8.6% (continued) Regeneron Pharmaceuticals 9,408 b 4,625,161 Thermo Fisher Scientific 48,275 8,473,711 Vertex Pharmaceuticals 31,133 b 4,726,612 Waters 9,696 b 1,681,674 Zoetis 61,407 3,839,166 Real Estate - 2.9% Alexandria Real Estate Equities 10,450 c 1,267,063 American Tower 53,272 c 7,262,572 Apartment Investment & Management, Cl. A 18,462 c 840,944 AvalonBay Communities 17,321 c 3,331,694 Boston Properties 18,869 c 2,281,451 CBRE Group, Cl. A 36,464 b,c 1,385,267 Crown Castle International 50,107 c 5,039,762 Digital Realty Trust 20,034 c 2,310,722 Duke Realty 44,268 c 1,265,622 Equinix 9,782 c 4,409,041 Equity Residential 45,757 c 3,114,221 Essex Property Trust 8,330 c 2,179,961 Extra Space Storage 15,652 c 1,244,334 Federal Realty Investment Trust 8,797 c 1,166,746 GGP 73,914 c 1,671,196 HCP 56,879 c 1,800,220 Host Hotels & Resorts 90,984 c 1,697,761 Iron Mountain 30,776 c 1,121,170 Kimco Realty 53,741 c 1,084,493 Macerich 15,679 c 899,818 Mid-America Apartment Communities 14,294 c 1,479,858 Prologis 65,132 c 3,960,677 Public Storage 18,615 c 3,826,686 Realty Income 32,958 c 1,880,583 Regency Centers 18,324 c 1,213,415 Simon Property Group 38,931 c 6,170,563 SL Green Realty 12,576 c 1,298,724 UDR 33,190 c 1,297,397 Ventas 43,693 c 2,942,724 Vornado Realty Trust 21,523 c 1,707,850 Welltower 45,740 c 3,356,859 Weyerhaeuser 92,868 c 3,066,501 Common Stocks - 99.3% (continued) Shares Value ($) Retailing - 5.4% Advance Auto Parts 9,392 1,051,998 Amazon.com 49,359 b 48,755,833 AutoNation 9,155 a,b 387,989 AutoZone 3,492 b 1,885,051 Best Buy 33,522 1,955,673 CarMax 23,331 a,b 1,545,679 Dollar General 32,119 2,414,064 Dollar Tree 29,707 b 2,141,281 Expedia 15,488 2,423,407 Foot Locker 15,915 751,029 Gap 26,131 622,702 Genuine Parts 18,609 1,580,462 Home Depot 149,047 22,297,431 Kohl's 21,526 890,100 L Brands 29,701 1,377,829 LKQ 39,119 b 1,351,953 Lowe's 107,184 8,296,042 Macy's 39,760 944,300 Netflix 53,233 b 9,670,307 Nordstrom 14,160 a 687,751 O'Reilly Automotive 11,242 b 2,296,741 Priceline Group 6,089 b 12,351,536 Ross Stores 49,921 2,761,630 Signet Jewelers 8,885 a 543,407 Staples 78,384 795,598 Target 68,498 3,881,782 The TJX Companies 80,208 5,639,424 Tiffany & Co. 13,818 a 1,319,757 Tractor Supply 16,673 935,689 TripAdvisor 14,778 a,b 576,638 Ulta Beauty 7,240 b 1,818,760 Semiconductors & Semiconductor Equipment - 3.5% Advanced Micro Devices 91,484 a,b 1,245,097 Analog Devices 45,526 3,597,009 Applied Materials 133,305 5,906,745 Broadcom 49,657 12,248,396 Intel 586,325 20,796,948 KLA-Tencor 19,923 1,845,467 Lam Research 20,596 3,284,238 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 3.5% (continued) Microchip Technology 28,487 a 2,280,099 Micron Technology 130,195 b 3,661,083 NVIDIA 74,011 12,027,528 Qorvo 16,580 a,b 1,136,725 QUALCOMM 182,866 9,726,643 Skyworks Solutions 22,863 2,397,643 Texas Instruments 123,759 10,071,507 Xilinx 31,204 1,973,965 Software & Services - 13.6% Accenture, Cl. A 77,061 9,926,998 Activision Blizzard 86,801 5,362,566 Adobe Systems 61,314 b 8,981,888 Akamai Technologies 21,245 b 1,001,489 Alliance Data Systems 6,790 1,639,310 Alphabet, Cl. A 37,030 b 35,011,865 Alphabet, Cl. C 37,142 b 34,560,631 ANSYS 10,642 b 1,378,671 Autodesk 24,037 b 2,663,059 Automatic Data Processing 56,341 6,699,508 CA 39,434 1,224,031 Citrix Systems 18,929 b 1,495,012 Cognizant Technology Solutions, Cl. A 73,493 5,094,535 CSRA 16,898 551,044 DXC Technology 35,615 2,791,504 eBay 124,628 b 4,452,958 Electronic Arts 38,708 b 4,518,772 Facebook, Cl. A 294,225 b 49,797,581 Fidelity National Information Services 40,430 3,688,025 Fiserv 26,336 b 3,384,176 Gartner 11,330 b 1,453,866 Global Payments 18,414 1,737,729 International Business Machines 106,420 15,395,781 Intuit 30,522 4,187,924 MasterCard, Cl. A 116,733 14,918,477 Microsoft 960,833 69,852,559 Oracle 373,656 18,656,644 Paychex 39,036 2,258,233 PayPal Holdings 138,747 b 8,123,637 Red Hat 22,102 b 2,185,225 Common Stocks - 99.3% (continued) Shares Value ($) Software & Services - 13.6% (continued) salesforce.com 83,126 b 7,547,841 Symantec 76,014 2,355,674 Synopsys 18,769 b 1,437,142 Total System Services 19,751 1,253,398 VeriSign 11,203 a,b 1,133,408 Visa, Cl. A 230,418 a 22,940,416 Western Union 60,454 1,193,967 Technology Hardware & Equipment - 5.5% Amphenol, Cl. A 37,693 2,888,038 Apple 649,233 96,560,424 Cisco Systems 620,978 19,529,758 Corning 117,197 3,415,121 F5 Networks 7,971 b 962,498 FLIR Systems 17,494 652,876 Harris 15,647 1,791,112 Hewlett Packard Enterprise 207,641 3,635,794 HP 213,092 4,070,057 Juniper Networks 49,077 1,371,702 Motorola Solutions 20,000 1,813,600 NetApp 33,671 1,461,995 Seagate Technology 35,787 a 1,179,540 TE Connectivity 44,200 3,553,238 Western Digital 36,143 3,076,492 Xerox 27,800 852,626 Telecommunication Services - 2.2% AT&T 764,949 29,833,011 CenturyLink 69,542 a 1,618,242 Level 3 Communications 36,622 b 2,148,979 Verizon Communications 507,567 24,566,243 Transportation - 2.1% Alaska Air Group 15,782 1,345,100 American Airlines Group 61,558 3,104,986 C.H. Robinson Worldwide 17,894 a 1,173,846 CSX 114,389 5,643,953 Delta Air Lines 91,470 4,514,959 Expeditors International of Washington 22,020 1,296,538 FedEx 30,286 6,300,397 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Transportation - 2.1% (continued) J.B. Hunt Transport Services 10,574 959,168 Kansas City Southern 13,380 1,380,682 Norfolk Southern 35,808 4,031,265 Southwest Airlines 75,856 4,210,767 Union Pacific 100,781 10,376,412 United Continental Holdings 35,191 b 2,381,727 United Parcel Service, Cl. B 85,297 9,407,406 Utilities - 3.1% AES 78,359 876,054 Alliant Energy 29,137 1,180,923 Ameren 31,116 1,745,608 American Electric Power 61,228 4,319,023 American Water Works 22,825 1,851,108 CenterPoint Energy 52,061 1,467,600 CMS Energy 35,374 1,635,694 Consolidated Edison 37,413 3,100,041 Dominion Resources 77,595 5,988,782 DTE Energy 21,974 2,352,536 Duke Energy 87,121 7,415,740 Edison International 40,465 3,183,786 Entergy 22,257 1,707,557 Eversource Energy 39,404 2,395,369 Exelon 115,077 4,412,052 FirstEnergy 53,475 1,706,387 NextEra Energy 57,820 8,446,924 NiSource 41,846 1,090,507 NRG Energy 36,979 910,423 PG&E 62,841 4,253,707 Pinnacle West Capital 13,358 1,158,539 PPL 86,031 3,297,568 Public Service Enterprise Group 63,668 2,863,150 SCANA 18,318 1,179,130 Sempra Energy 31,098 3,514,385 Southern 123,718 5,929,804 WEC Energy Group 38,674 2,435,302 Xcel Energy 62,164 2,940,979 Total Common Stocks (cost $847,991,012) Principal Short-Term Investments - .0% Amount ($) Value ($) U.S. Treasury Bills 0.01%, 12/7/17 (cost $991,227) 995,000 d Other Investment - .7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $19,362,892) 19,362,892 e Investment of Cash Collateral for Securities Loaned - .6% Registered Investment Company; Dreyfus Institutional Preferred Government Money Market Fund, Institutional Shares (cost $15,420,018) 15,420,018 e Total Investments (cost $883,765,149) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Security, or portion thereof, on loan. At July 31, 2017, the value of the fund’s securities on loan was $61,856,907 and the value of the collateral held by the fund was $63,262,973, consisting of cash collateral of $15,420,018 and U.S. Government & Agency securities valued at $47,842,955. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open futures contracts. e Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 13.6 Pharmaceuticals, Biotechnology & Life Sciences 8.6 Capital Goods 7.3 Banks 6.4 Energy 6.0 Health Care Equipment & Services 5.7 Technology Hardware & Equipment 5.5 Retailing 5.4 Diversified Financials 5.3 Food, Beverage & Tobacco 4.8 Semiconductors & Semiconductor Equipment 3.5 Utilities 3.1 Media 3.1 Real Estate 2.9 Materials 2.9 Insurance 2.8 Telecommunication Services 2.2 Transportation 2.1 Household & Personal Products 1.9 Food & Staples Retailing 1.9 Consumer Services 1.8 Short-Term/Money Market Investments 1.3 Consumer Durables & Apparel 1.2 Automobiles & Components .7 Commercial & Professional Services .6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus S&P 500 Index Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 – Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investment in Securities: Equity Securities- Domestic Common Stocks † 2,613,329,518 - - Equity Securities- Foreign Common Stocks † 19,430,076 - - Registered Investment Companies 34,782,910 - - U.S. Treasury - 991,342 - Other Financial Instruments: Futures †† 6,732 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. STATEMENT OF FUTURES Dreyfus S&P 500 Index Fund July 31, 2017 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Futures Long Standard & Poor's 500 E-mini 179 22,088,600 September 2017 6,732 Gross Unrealized Appreciation See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, NOTES which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. At July 31, 2017, accumulated net unrealized appreciation on investments was $1,784,768,697, consisting of $1,803,833,704 gross unrealized appreciation and $19,065,007 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Smallcap Stock Index Fund July 31, 2017 (Unaudited) Common Stocks - 99.5% Shares Value ($) Automobiles & Components - 1.8% American Axle & Manufacturing Holdings 267,978 a 3,949,996 Cooper-Standard Holding 60,686 a 6,205,750 Dorman Products 100,123 a 7,817,604 Fox Factory Holding 98,330 a 3,780,789 Gentherm 107,499 a 3,595,842 LCI Industries 81,201 8,668,207 Motorcar Parts of America 46,721 a 1,306,786 Standard Motor Products 63,478 3,198,022 Superior Industries International 74,349 1,453,523 Winnebago Industries 80,489 2,961,995 Banks - 9.6% Ameris Bancorp 125,222 5,735,168 Astoria Financial 268,012 5,408,482 Banc of California 152,058 3,124,792 Bank Mutual 165,021 1,641,959 Banner 75,780 4,377,811 BofI Holding 176,161 a 4,909,607 Boston Private Financial Holdings 304,398 4,672,509 Brookline Bancorp 218,652 3,246,982 Central Pacific Financial 116,289 3,596,819 City Holding 46,346 3,041,688 Columbia Banking System 200,982 8,007,123 Community Bank System 154,625 8,488,912 Customers Bancorp 101,743 a 3,037,029 CVB Financial 348,838 7,513,971 Dime Community Bancshares 78,792 1,638,874 Fidelity Southern 42,671 898,651 First BanCorp 553,163 a 3,241,535 First Commonwealth Financial 301,691 3,931,034 First Financial Bancorp 211,070 5,403,392 First Financial Bankshares 197,925 8,560,256 First Midwest Bancorp 243,738 5,413,421 Glacier Bancorp 252,411 8,814,192 Great Western Bancorp 187,520 7,315,155 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.5% (continued) Shares Value ($) Banks - 9.6% (continued) Hanmi Financial 121,171 3,471,549 HomeStreet 77,727 a 2,040,334 Hope Bancorp 417,095 7,353,385 Independent Bank 84,177 6,006,029 LegacyTexas Financial Group 128,161 4,962,394 LendingTree 21,415 a 4,724,149 National Bank Holdings, Cl. A 103,445 3,530,578 NBT Bancorp 145,155 5,245,902 Northfield Bancorp 174,848 2,935,698 Northwest Bancshares 298,208 4,801,149 OFG Bancorp 174,228 1,750,991 Old National Bancorp 459,909 7,496,517 Opus Bank 37,609 a 895,094 Oritani Financial 122,513 2,033,716 Provident Financial Services 180,056 4,775,085 S&T Bancorp 98,465 3,729,854 ServisFirst Bancshares 132,020 4,797,607 Simmons First National, Cl. A 87,080 4,750,214 Southside Bancshares 92,039 3,196,514 Sterling Bancorp 452,788 10,459,403 Tompkins Financial 43,267 3,405,546 TrustCo Bank 326,810 2,712,523 United Community Banks 217,143 6,027,890 Walker & Dunlop 93,004 a 4,673,451 Westamerica Bancorporation 76,563 4,189,527 Capital Goods - 10.8% AAON 120,571 4,075,300 AAR 108,965 4,075,291 Actuant, Cl. A 169,924 4,112,161 Aegion 98,573 a 2,359,838 Aerojet Rocketdyne Holdings 251,798 a 5,904,663 Aerovironment 51,094 a 1,930,842 Alamo Group 34,242 3,184,848 Albany International, Cl. A 83,474 4,465,859 American Woodmark 47,137 a 4,626,497 Apogee Enterprises 96,266 5,014,496 Applied Industrial Technologies 125,093 7,067,754 Astec Industries 63,627 3,198,529 Axon Enterprise 144,486 a 3,552,911 Common Stocks - 99.5% (continued) Shares Value ($) Capital Goods - 10.8% (continued) AZZ 76,357 3,871,300 Barnes Group 166,599 10,025,928 Briggs & Stratton 116,298 2,723,699 Chart Industries 108,402 a 3,685,668 CIRCOR International 53,248 2,665,595 Comfort Systems USA 128,285 4,271,891 Cubic 83,454 3,976,583 DXP Enterprises 50,754 a 1,451,057 Encore Wire 64,704 2,885,798 Engility Holdings 61,337 a 1,789,200 EnPro Industries 61,135 4,708,618 ESCO Technologies 74,493 4,596,218 Federal Signal 179,024 3,311,944 Franklin Electric 118,906 4,803,802 General Cable 161,531 3,117,548 Gibraltar Industries 113,235 a 3,380,065 Griffon 99,869 2,047,315 Harsco 280,268 a 4,330,141 Hillenbrand 219,481 7,901,316 Insteel Industries 54,724 1,440,336 John Bean Technologies 97,553 9,013,897 Kaman 79,932 4,086,124 Lindsay 31,424 2,880,638 Lydall 60,632 a 3,001,284 Mercury Systems 145,090 a 6,370,902 Moog, Cl. A 112,135 a 8,333,873 Mueller Industries 181,444 5,715,486 MYR Group 60,248 a 1,916,489 National Presto Industries 15,285 1,728,734 Orion Marine Group 73,747 a 517,704 Patrick Industries 50,403 a 3,835,668 PGT 121,622 a 1,581,086 Powell Industries 37,082 1,181,062 Proto Labs 81,694 a 6,037,187 Quanex Building Products 102,840 2,211,060 Raven Industries 121,425 4,177,020 Simpson Manufacturing 134,951 5,976,980 SPX 158,027 a 4,348,903 SPX FLOW 125,091 a 4,435,727 Standex International 39,130 3,754,524 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.5% (continued) Shares Value ($) Capital Goods - 10.8% (continued) Tennant 59,266 4,477,546 The Greenbrier Companies 90,769 4,084,605 Titan International 125,092 1,594,923 Trex 98,018 a 7,371,934 Triumph Group 160,511 4,109,082 Universal Forest Products 66,093 5,541,898 Veritiv 25,755 a 956,798 Vicor 17,403 a 308,903 Wabash National 203,658 3,885,795 Watts Water Technologies, Cl. A 96,406 6,208,546 Commercial & Professional Services - 5.5% ABM Industries 169,371 7,557,334 Brady, Cl. A 161,634 5,366,249 Essendant 129,871 1,620,790 Exponent 79,226 5,165,535 Healthcare Services Group 225,387 11,776,471 Heidrick & Struggles International 54,834 992,495 Insperity 62,835 4,744,042 Interface 223,256 4,230,701 Kelly Services, Cl. A 109,160 2,430,993 Korn/Ferry International 166,948 5,584,411 LSC Communications 102,756 2,196,923 Matthews International, Cl. A 106,749 6,997,397 Mobile Mini 123,099 3,791,449 Multi-Color 41,674 3,354,757 Navigant Consulting 168,241 a 2,848,320 On Assignment 157,833 a 7,773,275 R.R. Donnelley & Sons Co. 228,855 2,828,648 Resources Connection 108,603 1,449,850 Team 87,280 a 1,252,468 Tetra Tech 181,036 8,590,158 The Brink's Company 145,935 11,404,820 TrueBlue 150,388 a 3,842,413 UniFirst 45,753 6,508,364 US Ecology 61,855 3,210,275 Viad 66,843 3,579,443 WageWorks 120,333 a 7,845,712 Common Stocks - 99.5% (continued) Shares Value ($) Consumer Durables & Apparel - 4.0% Callaway Golf 327,328 4,166,885 Cavco Industries 24,094 a 3,141,858 Crocs 233,582 a 1,854,641 Ethan Allen Interiors 84,459 2,706,911 Fossil Group 135,584 a 1,525,320 G-III Apparel Group 134,022 a 3,488,593 Iconix Brand Group 163,334 a 1,089,438 Installed Building Products 62,913 a 3,384,719 iRobot 90,445 a 9,542,852 La-Z-Boy 162,046 5,477,155 LGI Homes 40,169 a 1,779,487 M.D.C. Holdings 147,064 5,042,825 M/I Homes 81,935 a 2,125,394 Meritage Homes 120,158 a 4,896,438 Movado Group 54,271 1,335,067 Nautilus 106,820 a 1,880,032 Oxford Industries 56,170 3,546,012 Perry Ellis International 53,824 a 1,057,103 Steven Madden 174,292 a 7,145,972 Sturm Ruger & Co. 55,045 3,170,592 TopBuild 121,399 a 6,407,439 Unifi 30,318 a 993,218 Universal Electronics 40,638 a 2,781,671 Vera Bradley 61,717 a 622,107 Vista Outdoor 168,420 a 3,888,818 William Lyon Homes, Cl. A 75,158 a 1,699,322 Wolverine World Wide 325,473 9,178,339 Consumer Services - 3.6% American Public Education 54,730 a 1,165,749 Belmond, Cl. A 235,104 a 3,068,107 Biglari Holdings 3,508 a 1,313,115 BJ's Restaurants 60,306 a 2,128,802 Bob Evans Farms 59,232 4,097,670 Boyd Gaming 270,400 6,776,224 Capella Education 36,458 2,504,665 Career Education 225,878 a 1,899,634 Chuy's Holdings 41,206 a 970,401 Dave & Buster's Entertainment 125,299 a 7,782,321 DineEquity 53,081 2,183,752 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.5% (continued) Shares Value ($) Consumer Services - 3.6% (continued) El Pollo Loco Holdings 66,016 a 858,208 Fiesta Restaurant Group 83,725 a 1,406,580 ILG 319,455 8,468,752 Marcus 68,456 1,862,003 Marriott Vacations Worldwide 75,527 8,825,330 Monarch Casino & Resort 37,681 a 1,246,864 Penn National Gaming 270,453 a 5,452,332 Red Robin Gourmet Burgers 36,060 a 2,156,388 Regis 80,330 a 845,875 Ruby Tuesday 150,203 a 303,410 Ruth's Hospitality Group 108,601 2,172,020 Scientific Games, Cl. A 174,252 a 6,456,037 Shake Shack, Cl. A 51,507 a 1,700,246 Sonic 141,267 3,342,377 Strayer Education 33,542 2,637,072 Wingstop 91,676 a 2,751,197 Diversified Financials - 3.4% Capstead Mortgage 289,004 b 2,826,459 Donnelley Financial Solutions 106,130 2,462,216 Encore Capital Group 61,710 a 2,474,571 Enova International 89,962 a 1,304,449 Evercore Partners, Cl. A 139,471 10,969,394 EZCORP, Cl. A 131,952 a 1,029,226 Financial Engines 175,207 6,736,709 FirstCash 145,027 8,433,320 Green Dot, Cl. A 140,980 a 5,673,035 Greenhill & Co. 98,123 1,815,276 Interactive Brokers Group, Cl. A 203,843 8,163,912 INTL. FCStone 49,845 a 1,950,435 Investment Technology Group 79,805 1,761,296 Piper Jaffray 48,720 3,040,128 PRA Group 146,815 a 5,755,148 Virtus Investment Partners 22,184 2,613,275 Waddell & Reed Financial, Cl. A 275,940 5,703,680 WisdomTree Investments 375,805 3,923,404 World Acceptance 19,850 a 1,500,065 Energy - 2.9% Archrock 235,593 2,579,743 Common Stocks - 99.5% (continued) Shares Value ($) Energy - 2.9% (continued) Atwood Oceanics 252,525 a 1,984,847 Bill Barrett 319,368 a 1,079,464 Bristow Group 99,249 731,465 CARBO Ceramics 64,206 a 453,936 Carrizo Oil & Gas 250,499 a 3,947,864 Cloud Peak Energy 234,841 a 812,550 Contango Oil & Gas 113,784 a 682,704 Denbury Resources 1,381,537 a 2,017,044 Era Group 55,725 a 488,151 Exterran 104,040 a 2,880,868 Geospace Technologies 49,202 a 757,219 Green Plains 120,293 2,375,787 Gulf Island Fabrication 45,208 515,371 Helix Energy Solutions Group 420,614 a 2,750,816 Matrix Service 86,523 a 895,513 McDermott International 911,033 a 6,167,693 Newpark Resources 252,175 a 2,105,661 Noble 800,837 a 3,203,348 Northern Oil and Gas 258,343 a 322,929 PDC Energy 175,697 a 8,285,871 Pioneer Energy Services 257,652 a 566,834 REX American Resources 21,261 a 2,125,675 SEACOR Holdings 45,991 a 1,567,833 SRC Energy 609,117 a 5,183,586 Tesco 197,682 a 909,337 TETRA Technologies 393,005 a 1,104,344 Unit 175,679 a 3,158,708 US Silica Holdings 227,163 6,617,258 Food & Staples Retailing - .4% Andersons 71,061 2,448,051 SpartanNash 123,494 3,425,724 SUPERVALU 905,979 a 3,243,405 Food, Beverage & Tobacco - 2.1% B&G Foods 207,098 7,507,302 Calavo Growers 51,213 3,792,323 Cal-Maine Foods 82,208 a 3,136,235 Coca-Cola Bottling Co Consolidated 14,880 3,572,539 Darling Ingredients 530,034 a 8,623,653 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.5% (continued) Shares Value ($) Food, Beverage & Tobacco - 2.1% (continued) J&J Snack Foods 44,568 5,856,235 John B. Sanfilippo & Son 28,321 1,821,607 Sanderson Farms 64,785 8,470,639 Seneca Foods, Cl. A 18,438 a 529,171 Universal 86,799 5,550,796 Health Care Equipment & Services - 7.9% Abaxis 65,938 3,099,086 Aceto 93,498 1,578,246 Almost Family 29,581 a 1,462,780 Amedisys 85,108 a 4,030,715 AMN Healthcare Services 158,984 a 5,866,510 Analogic 42,318 2,970,724 AngioDynamics 141,466 a 2,298,823 Anika Therapeutics 45,022 a 2,303,326 BioTelemetry 94,326 a 3,225,949 Cantel Medical 119,685 8,880,627 Chemed 54,467 10,757,232 Community Health Systems 352,706 a 2,521,848 Computer Programs & Systems 20,590 631,084 CONMED 66,777 3,426,996 CorVel 36,185 a 1,720,597 Cross Country Healthcare 115,440 a 1,357,574 CryoLife 65,893 a 1,235,494 Diplomat Pharmacy 131,443 a 2,086,000 Ensign Group 139,368 3,117,662 Haemonetics 182,952 a 7,524,816 HealthEquity 145,403 a 6,669,636 HealthStream 67,844 a 1,602,475 HMS Holdings 290,158 a 5,826,373 ICU Medical 45,252 a 7,778,819 Inogen 52,293 a 4,935,413 Integer Holdings 92,868 a 4,253,354 Integra LifeSciences Holdings 202,414 a 10,051,879 Invacare 80,738 1,263,550 Kindred Healthcare 267,452 a 2,393,695 Landauer 29,920 1,629,144 Lantheus Holdings 99,391 a 1,833,764 LeMaitre Vascular 40,915 1,475,804 LHC Group 44,967 a 2,603,589 Common Stocks - 99.5% (continued) Shares Value ($) Health Care Equipment & Services - 7.9% (continued) Magellan Health 73,091 a 5,448,934 Meridian Bioscience 136,989 1,856,201 Merit Medical Systems 155,955 a 6,394,155 Natus Medical 111,262 a 3,916,422 Neogen 119,630 a 7,880,028 Omnicell 109,329 a 5,422,718 OraSure Technologies 181,803 a 3,188,825 Orthofix International NV 57,203 a 2,481,466 PharMerica 95,365 a 2,398,430 Providence Service 34,346 a 1,770,193 Quality Systems 175,465 a 3,000,452 Quorum Health 109,598 a 373,729 Select Medical Holdings 330,787 a 5,358,749 Surmodics 60,871 a 1,600,907 Tivity Health 108,597 a 4,305,871 U.S. Physical Therapy 35,970 2,269,707 Varex Imaging 116,983 3,608,926 Household & Personal Products - .6% Central Garden & Pet 33,615 a 1,075,680 Central Garden & Pet, Cl. A 113,578 a 3,493,659 Inter Parfums 52,355 2,031,374 Medifast 39,320 1,678,571 WD-40 45,226 4,823,353 Insurance - 3.1% American Equity Investment Life Holding 291,931 7,817,912 AMERISAFE 57,453 3,317,911 eHealth 34,067 a 579,480 Employers Holdings 104,066 4,511,261 HCI Group 29,990 1,352,249 Horace Mann Educators 117,275 4,327,447 Infinity Property & Casualty 30,358 3,037,318 Maiden Holdings 253,407 2,812,818 Navigators Group 74,248 4,232,136 ProAssurance 175,164 10,825,135 RLI 124,324 7,218,251 Safety Insurance Group 51,920 3,683,724 Selective Insurance Group 181,024 9,168,866 Stewart Information Services 78,776 3,095,897 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.5% (continued) Shares Value ($) Insurance - 3.1% (continued) United Fire Group 60,770 2,741,942 United Insurance Holdings 43,401 692,680 Universal Insurance Holdings 114,180 2,723,193 Materials - 5.1% A. Schulman 106,517 2,801,397 AdvanSix 94,819 3,174,540 AK Steel Holding 1,003,241 a 5,678,344 American Vanguard 113,406 2,007,286 Balchem 96,326 7,474,898 Boise Cascade 115,388 a 3,502,026 Calgon Carbon 154,613 2,473,808 Century Aluminum 138,790 a 2,328,896 Clearwater Paper 50,955 a 2,504,438 Deltic Timber 40,555 2,925,232 Flotek Industries 158,693 a 1,336,195 FutureFuel 86,661 1,261,784 Glatfelter 113,168 2,316,549 H.B. Fuller 159,648 8,225,065 Hawkins 33,523 1,506,859 Haynes International 28,258 883,910 Ingevity 135,041 a 7,899,898 Innophos Holdings 73,016 3,049,878 Innospec 73,073 4,559,755 Kaiser Aluminum 52,638 5,121,151 KapStone Paper and Packaging 281,376 6,432,255 Koppers Holdings 70,644 a 2,564,377 Kraton 91,894 a 3,418,457 LSB Industries 57,740 a 408,799 Materion 64,489 2,479,602 Myers Industries 79,751 1,355,767 Neenah Paper 55,594 4,441,961 Olympic Steel 23,456 400,863 Quaker Chemical 39,028 5,536,902 Rayonier Advanced Materials 150,423 2,242,807 Schweitzer-Mauduit International 98,541 3,785,945 Stepan 64,904 5,333,162 SunCoke Energy 222,530 a 1,991,644 TimkenSteel 136,788 a 2,173,561 Tredegar 89,134 1,345,923 Common Stocks - 99.5% (continued) Shares Value ($) Materials - 5.1% (continued) US Concrete 43,946 a 3,443,169 Media - .8% E.W. Scripps, Cl. A 181,482 a 3,566,121 Gannet Company 379,261 3,401,971 New Media Investment Group 167,329 2,332,566 Scholastic 90,241 3,738,685 Time 320,616 4,504,655 World Wrestling Entertainment, Cl. A 97,643 2,066,126 Pharmaceuticals, Biotechnology & Life Sciences - 4.4% Acorda Therapeutics 138,366 a 2,995,624 Albany Molecular Research 60,218 a 1,309,139 AMAG Pharmaceuticals 124,774 a 2,451,809 Amphastar Pharmaceuticals 129,398 a 2,235,997 ANI Pharmaceuticals 24,578 a 1,197,686 Cambrex 105,275 a 6,421,775 Cytokinetics 151,008 a 2,121,662 Depomed 210,720 a 2,172,523 Eagle Pharmaceuticals 26,234 a 1,289,401 Emergent BioSolutions 114,382 a 4,160,073 Enanta Pharmaceuticals 38,810 a 1,479,049 Heska 20,337 a 2,227,715 Impax Laboratories 222,809 a 4,311,354 Innoviva 262,509 a 3,601,623 Lannett 92,146 a 1,875,171 Ligand Pharmaceuticals 59,989 a 7,253,270 Luminex 131,112 2,678,618 Medicines 223,963 a 8,611,377 MiMedx Group 339,725 a 5,082,286 Momenta Pharmaceuticals 203,592 a 3,369,448 Myriad Genetics 220,229 a 5,344,958 Nektar Therapeutics 493,311 a 10,768,979 Phibro Animal Health, Cl. A 72,093 2,753,953 Progenics Pharmaceuticals 224,953 a 1,356,467 Repligen 108,638 a 4,374,852 SciClone Pharmaceuticals 181,683 a 1,989,429 Spectrum Pharmaceuticals 210,855 a 1,572,978 Sucampo Pharmaceuticals, Cl. A 79,425 a 861,761 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.5% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 4.4% (continued) Supernus Pharmaceuticals 164,841 a 6,667,818 Real Estate - 7.3% Acadia Realty Trust 261,705 b 7,783,107 Agree Realty 79,291 b 3,898,738 American Assets Trust 136,619 b 5,548,098 Apollo Commercial Real Estate Finance 308,243 b 5,557,621 Armada Hoffler Properties 94,994 1,259,620 CareTrust 243,605 b 4,443,355 CBL & Associates Properties 559,983 b 4,922,251 Cedar Realty Trust 228,442 b 1,183,330 Chatham Lodging Trust 124,469 b 2,574,019 Chesapeake Lodging Trust 208,655 b 5,264,366 CoreSite Realty 105,071 b 11,408,609 DiamondRock Hospitality 651,978 b 7,615,103 EastGroup Properties 113,273 b 9,875,140 Forestar Group 127,451 a,b 2,185,785 Four Corners Property Trust 200,482 b 5,088,233 Franklin Street Properties 296,527 b 3,134,290 Getty Realty 127,698 b 3,317,594 Government Properties Income Trust 318,488 b 5,646,792 Hersha Hospitality Trust 134,565 b 2,524,439 HFF, Cl. A 122,967 4,515,348 Independence Realty Trust 135,493 1,371,189 Kite Realty Group Trust 244,127 b 5,011,927 Lexington Realty Trust 713,146 b 7,259,826 LTC Properties 133,812 b 6,910,052 National Storage Affiliates Trust 142,283 b 3,266,818 Parkway 109,185 b 2,512,347 Pennsylvania Real Estate Investment Trust 220,278 b 2,619,105 PS Business Parks 66,921 b 8,998,198 Ramco-Gershenson Properties Trust 260,279 b 3,667,331 RE/MAX Holdings, Cl. A 56,143 3,264,715 Retail Opportunity Investments 357,478 b 7,249,654 Sabra Health Care 227,158 b 5,270,066 Saul Centers 38,010 b 2,248,672 Summit Hotel Properties 353,323 b 6,335,081 Universal Health Realty Income Trust 44,826 b 3,473,118 Urstadt Biddle Properties, Cl. A 117,726 b 2,465,182 Common Stocks - 99.5% (continued) Shares Value ($) Retailing - 5.3% Abercrombie & Fitch, Cl. A 176,839 1,740,096 Asbury Automotive Group 65,476 a 3,535,704 Ascena Retail Group 426,045 a 996,945 Barnes & Noble 197,919 1,613,040 Barnes and Noble Education 94,989 a 686,770 Big 5 Sporting Goods 76,163 818,752 Buckle 100,389 1,716,652 Caleres 140,961 3,845,416 Cato, Cl. A 83,389 1,418,447 Chico's FAS 415,652 3,803,216 Core-Mark Holding 135,429 4,966,181 DSW, Cl. A 219,317 3,956,479 Express 283,419 a 1,717,519 Finish Line, Cl. A 124,910 1,718,762 Five Below 178,539 a 8,625,219 Francesca's Holdings 156,621 a 1,523,922 Fred's, Cl. A 98,401 666,175 FTD Companies 62,843 a 1,234,865 Genesco 64,633 a 2,074,719 Group 1 Automotive 67,082 3,994,733 Guess? 145,892 1,905,350 Haverty Furniture 60,972 1,356,627 Hibbett Sports 68,196 a 1,063,858 J.C. Penney 998,217 a 5,400,354 Kirkland's 50,437 a 471,586 Lithia Motors, Cl. A 76,714 7,920,720 Lumber Liquidators Holdings 81,827 a 2,021,945 MarineMax 86,692 a 1,296,045 Monro Muffler Brake 103,965 4,844,769 NutriSystem 95,291 5,312,473 Ollie's Bargain Outlet Holdings 147,416 a 6,589,495 PetMed Express 67,073 3,188,650 Rent-A-Center 163,690 2,163,982 RH 97,113 a 6,324,970 Select Comfort 136,567 a 4,617,330 Shoe Carnival 48,407 883,912 Shutterfly 109,106 a 5,350,558 Sonic Automotive, Cl. A 80,343 1,458,225 Tailored Brands 165,162 2,071,131 The Children's Place 59,304 6,265,468 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.5% (continued) Shares Value ($) Retailing - 5.3% (continued) Tile Shop Holdings 104,749 1,529,335 Vitamin Shoppe 70,182 a 772,002 Zumiez 51,508 a 654,152 Semiconductors & Semiconductor Equipment - 3.9% Advanced Energy Industries 132,589 a 9,619,332 Brooks Automation 231,933 5,696,274 Cabot Microelectronics 84,095 6,235,644 CEVA 65,985 a 3,051,806 Cohu 83,022 1,512,661 Diodes 138,617 a 3,677,509 DSP Group 90,548 a 1,140,905 Kopin 154,486 a 587,047 Kulicke & Soffa Industries 230,538 a 4,965,789 MaxLinear 171,784 a 4,500,741 MKS Instruments 167,883 14,043,413 Nanometrics 97,835 a 2,607,303 Power Integrations 92,445 6,531,239 Rambus 366,873 a 4,728,993 Rudolph Technologies 117,299 a 2,903,150 Semtech 211,695 a 8,383,122 SolarEdge Technologies 93,266 a 2,140,455 Veeco Instruments 140,350 a 4,322,780 Xperi 156,307 4,571,980 Software & Services - 4.6% 8x8 266,911 a 3,389,770 Agilysys 45,484 a 457,569 Blucora 133,270 a 2,985,248 Bottomline Technologies 122,952 a 3,501,673 CACI International, Cl. A 77,982 a 9,755,548 Cardtronics, Cl. A 144,091 a 4,510,048 CSG Systems International 105,199 4,349,979 DHI Group 168,336 a 370,339 Ebix 72,122 4,165,046 ExlService Holdings 111,010 a 6,388,625 Forrester Research 35,925 1,465,740 Gigamon 100,772 a 4,005,687 Liquidity Services 73,782 a 501,718 LivePerson 144,219 a 1,954,167 Common Stocks - 99.5% (continued) Shares Value ($) Software & Services - 4.6% (continued) ManTech International, Cl. A 82,901 3,292,828 MicroStrategy, Cl. A 31,292 a 4,209,087 Monotype Imaging Holdings 105,453 1,987,789 NIC 214,470 3,485,138 Perficient 146,290 a 2,750,252 Progress Software 174,295 5,579,183 Qualys 102,872 a 4,130,311 QuinStreet 77,713 a 302,304 Shutterstock 63,937 a 2,694,305 SPS Commerce 52,931 a 3,059,412 Stamps.com 50,284 a 7,447,060 Sykes Enterprises 123,559 a 4,201,006 Synchronoss Technologies 141,911 a 2,395,458 TeleTech Holdings 49,843 2,083,437 TiVo 362,579 7,106,548 VASCO Data Security International 84,774 a 1,144,449 Virtusa 78,364 a 2,597,767 XO Group 82,868 a 1,514,827 Technology Hardware & Equipment - 6.5% ADTRAN 131,917 3,093,454 Anixter International 96,235 a 7,578,506 Applied Optoelectronics 57,035 a 5,560,342 Badger Meter 98,101 4,439,070 Bel Fuse, Cl. B 27,512 694,678 Benchmark Electronics 168,195 a 5,659,762 Black Box 72,254 570,807 CalAmp 95,283 a 1,819,905 Comtech Telecommunications 53,002 954,036 Cray 109,208 a 2,249,685 CTS 121,660 2,676,520 Daktronics 137,357 1,343,351 Digi International 105,023 a 1,097,490 Electro Scientific Industries 128,028 a 1,107,442 Electronics For Imaging 151,729 a 7,370,995 ePlus 35,044 a 2,835,060 Fabrinet 105,315 a 4,740,228 FARO Technologies 49,212 a 1,943,874 Harmonic 196,985 a 807,639 II-VI 166,379 a 6,339,040 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.5% (continued) Shares Value ($) Technology Hardware & Equipment - 6.5% (continued) Insight Enterprises 107,236 a 4,345,203 Itron 113,197 a 8,263,381 Lumentum Holdings 175,916 a 11,012,342 Methode Electronics 126,521 5,029,210 MTS Systems 52,593 2,771,651 NETGEAR 106,992 a 5,124,917 Oclaro 414,229 a 4,051,160 OSI Systems 50,734 a 4,057,198 Park Electrochemical 89,991 1,690,931 Plexus 108,283 a 5,805,052 Rogers 59,824 a 7,057,437 Sanmina 240,394 a 8,618,125 ScanSource 90,551 a 3,585,820 Super Micro Computer 109,500 a 2,940,075 TTM Technologies 292,745 a 5,087,908 Viavi Solutions 724,212 a 7,944,606 Telecommunication Services - 1.0% ATN International 33,311 1,932,038 Cincinnati Bell 126,802 a 2,364,857 Cogent Communications Holdings 140,529 5,867,086 Consolidated Communications Holdings 220,901 3,976,218 General Communication, Cl. A 80,737 a 3,445,048 Iridium Communications 275,466 a 2,740,887 Lumos Networks 83,264 a 1,491,258 Spok Holdings 60,334 989,478 Transportation - 2.1% Allegiant Travel 39,535 5,109,899 ArcBest 60,634 1,685,625 Atlas Air Worldwide Holdings 80,190 a 4,763,286 Echo Global Logistics 68,393 a 933,564 Forward Air 102,826 5,329,472 Hawaiian Holdings 176,944 a 7,325,482 Heartland Express 161,090 3,403,832 Hub Group, Cl. A 108,050 a 3,679,103 Marten Transport 110,423 1,761,251 Matson 124,129 3,500,438 Roadrunner Transportation Systems 141,132 a 985,101 Saia 69,373 a 3,770,423 Common Stocks - 99.5% (continued) Shares Value ($) Transportation - 2.1% (continued) SkyWest 170,386 6,219,089 Utilities - 2.8% ALLETE 162,740 11,923,960 American States Water 107,385 5,310,188 Avista 209,948 11,045,364 California Water Service Group 140,005 5,446,194 El Paso Electric 139,834 7,257,385 Northwest Natural Gas 82,559 5,209,473 South Jersey Industries 258,050 8,765,958 Spire 148,539 10,783,931 Total Common Stocks (cost $1,651,734,053) Principal Short-Term Investments - .1% Amount ($) Value ($) U.S. Treasury Bills 1.07%, 12/7/17 (cost $851,748) 855,000 c Other Investment - .6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $14,531,616) 14,531,616 d Total Investments (cost $1,667,117,417) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Held by or on behalf of a counterparty for open futures contracts. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Capital Goods 10.8 Banks 9.6 Health Care Equipment & Services 7.9 Real Estate 7.3 Technology Hardware & Equipment 6.5 Commercial & Professional Services 5.5 Retailing 5.3 Materials 5.1 Software & Services 4.6 Pharmaceuticals, Biotechnology & Life Sciences 4.4 Consumer Durables & Apparel 4.0 Semiconductors & Semiconductor Equipment 3.9 Consumer Services 3.6 Diversified Financials 3.4 Insurance 3.1 Energy 2.9 Utilities 2.8 Food, Beverage & Tobacco 2.1 Transportation 2.1 Automobiles & Components 1.8 Telecommunication Services 1.0 Media .8 Short-Term/Money Market Investments .7 Household & Personal Products .6 Food & Staples Retailing .4 Short-Term Investments .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Smallcap Stock Index Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,296,310,714 - - Equity Securities— Foreign Common Stocks † 15,977,472 - - Registered Investment Companies 14,531,616 - - U.S. Treasury - 851,857 - Liabilities ($) Other Financial Instruments: Financial Futures †† (158,276 ) - - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. STATEMENT OF FUTURES Dreyfus Smallcap Stock Index Fund July 31, 2017 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration (Depreciation) ($) Futures Long Russell 2000 Mini 222 15,810,840 September 2017 (158,276) Gross Unrealized Depreciation ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, NOTES which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. At July 31, 2017, accumulated net unrealized appreciation on investments was $660,554,242, consisting of $776,262,754 gross unrealized appreciation and $115,708,512 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Index Funds, Inc. By: /s/ Bradley J.
